Case 2:18-cv-10255-SJO-MRW Document 5-5 Filed 12/10/18 Page 1 of 49 Page ID #:186




                     EXHIBIT 3
Case
 Case2:18-cv-10255-SJO-MRW
      2:18-cv-09499-SJO-MRW Document
                             Document5-5
                                      1 Filed
                                         Filed11/08/18
                                               12/10/18 Page
                                                         Page13
                                                              2 of
                                                                of 49
                                                                   87 Page
                                                                      Page ID
                                                                           ID #:187
                                                                              #:13




          IN THE MATTER OF AN APPLICATION UNDER THE EMERGENCY ARBITRATION
                  PROCEDURES SET OUT IN SCHEDULE 4 OF THE HONG KONG
                          INTERNATIONAL ARBITRATION CENTRE
                         2013 ADMINISTERED ARBITRATION RULES

                            ARBITRATION CASE NO. HKIAC/A18176




         BETWEEN:

          SMART KING LTD.                                       CLAIMANT

                                           - AND -

         (1) SEASON SMART LIMITED

          (2) YUETING JIA                                       RESPONDENTS




                            AWARD OF EMERGENCY ARBITRATOR




                                    Dated 25 October 2018




                                 The Emergency Arbitrator:

                                         Peter Thorp
Case
 Case2:18-cv-10255-SJO-MRW
      2:18-cv-09499-SJO-MRW Document
                             Document5-5
                                      1 Filed
                                         Filed11/08/18
                                               12/10/18 Page
                                                         Page14
                                                              3 of
                                                                of 49
                                                                   87 Page
                                                                      Page ID
                                                                           ID #:188
                                                                              #:14




     I.     INTRODUCTION                                                        2


     II.    THE PARTIES                                                         3


     III.   THE ARBITRATION AGREEMENT, APPLICABLE LAW AND SEAT OF ARBITRATION    4


     IV.    PROCEDURAL HISTORY                                                   5


     V.     FACTUAL BACKGROUND                                                   7


     VI.    THE PARTIES' REQUESTS FOR RELIEF                                    16


     VII.   EMERGENCY ARBITRATOR'S ANALYSIS AND FINDINGS                        19


     VIII. SUMMARY OF EMERGENCY ARBITRATOR'S FINDINGS                           42


     IX.    COSTS                                                               43

     X.     OPERATIVE PART                                                      45




                                               1
Case
 Case2:18-cv-10255-SJO-MRW
      2:18-cv-09499-SJO-MRW Document
                             Document5-5
                                      1 Filed
                                         Filed11/08/18
                                               12/10/18 Page
                                                         Page15
                                                              4 of
                                                                of 49
                                                                   87 Page
                                                                      Page ID
                                                                           ID #:189
                                                                              #:15




     I.    INTRODUCTION


     1.   This arbitration involves a dispute between the Claimant, Smart King Limited (Smart
          King), First Respondent Season Smart Limited (Season Smart) and Second
          Respondent Mr Yueting Jia (Mr Jia) in relation to a series of agreements entered into
          by those parties and related entities for the principal purpose of investing in a project to
          bring to market a revolutionary electronic vehicle called the FF 91, which is being
          developed and manufactured by Smart King's California-based indirect subsidiary
          Faraday & Future Inc. (Faraday).

     2.   In November 2017, Season Smart agreed to invest US$2 billion in the project, to be
          paid in stages. To formalise the transaction, Mr Jia, Season Smart, Smart King and
          various related entities entered into a series of interrelated agreements, including an
          Agreement and Plan of Merger and Subscription (Merger Agreement), as amended, a
          Shareholders Agreement (SHA), as amended, including most recently by the
          Amendment and Consent (A&C or Amendment) entered into on 18 July 2018, pledge
          agreements, security agreements, and an intellectual property security agreement
          (together, the Transaction Agreements).

     3.   Season Smart has paid in capital to Smart King of US$800 million to date. The
          remainder US$1.2 billion was to be paid in accordance with an agreed schedule:
          US$600 million in 2019 and US$600 million in 2020 (Subscription Payments). In
          exchange for its promised investments in Smart King, Season Smart was allotted Class
          A Preferred Shares in Smart King and became a 45% shareholder of Smart King.

     4.   According to the A&C, Season Smart agreed to amend the Transaction Agreements
          and inject monies into Smart King on an accelerated timetable subject to certain
          conditions being fulfilled by Smart King.

     5.   Smart King alleges that Season Smart has defaulted on the first US$300 million
          payment due on 31 July 2018 under the accelerated schedule set out in the A&C
          (Accelerated Payments), and that Season Smart has also withheld approval for Smart
          King to seek external financing, either with the aim of pushing Smart King into
          bankruptcy (thereby avoiding its future payment obligations and/or allowing it to seize
          control of Smart King's assets in a fire sale), or to force Smart King and other
          counterparties to renegotiate their agreements in Season Smart's favour.

     6.   Season Smart denies Smart King's accusations and says it stands ready to provide its
          committed investments into Smart King as soon as Smart King satisfies the conditions
          that Smart King is obliged to meet under the A&C in return for those investments.

     7.   Smart King filed a Notice of Arbitration on 3 October 2018 (NOA) with the Hong Kong
          International Arbitration Centre (HKIAC) against Season Smart and Mr Jia, seeking,
          inter alia, declarations that Smart King had fulfilled the conditions necessary for Season
          Smart to make its Accelerated Payments, that Season Smart had accordingly breached
          and renounced the A&C and the other Transaction Agreements, that Smart King was
          entitled to terminate, and had validly terminated, the Transaction Agreements, and that
          Season Smart's rights, including its rights regarding consent for financing under the
          Transaction Agreements, were no longer of any effect. Smart King also seeks
          damages in an amount to be determined, including its costs of seeking alternative
          financing.

     8.   Concurrently with the NOA, Smart King also filed, in accordance with the Emergency
          Arbitrator Procedures set out in Schedule 4 of the HKIAC 2013 Administered


                                                    2
Case
 Case2:18-cv-10255-SJO-MRW
      2:18-cv-09499-SJO-MRW Document
                             Document5-5
                                      1 Filed
                                         Filed11/08/18
                                               12/10/18 Page
                                                         Page16
                                                              5 of
                                                                of 49
                                                                   87 Page
                                                                      Page ID
                                                                           ID #:190
                                                                              #:16




           Arbitration Rules (HKIAC Rules), an Application for the Appointment of an Emergency
           Arbitrator to consider Smart King's application for emergency relief (Emergency Relief)
           that Smart King argues cannot await the formation of the arbitral tribunal (Tribunal) to
           be appointed to consider the merits of Smart King's claims as set out in the NOA
           (Application). In the Application, Smart King requested an order from the Emergency
           Arbitrator enjoining Season Smart from asserting any of its consent rights (or
           withholding approval) in respect of alternative financing necessary to meet Smart
           King's ongoing capital needs and to enable production and delivery of the FF 91 in
           2019. In exchange, Smart King offered to provide certain undertakings aimed at
           protecting the value of Season Smart's investment in Smart King. The requested order
           and undertakings were amended by Smart King on 19 October 2018.

     II.    THE PARTIES

     The Claimant

     9.    The Claimant Smart King is an exempted company with limited liability incorporated
           under the Laws of the Cayman Islands. The Claimant's registered office is at the
           offices of Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
           George Town, Grand Cayman KY1-9008, Cayman Islands.

     10. The Claimant is represented in these proceedings by Quinn Emanuel Urquhart &
         Sullivan, LLP (Quinn Emanuel), whose contact details are as follows:

                          John Rhie
                          Duncan Watson
                          Nathaniel Lai
                          Tom Brebner
                          James Chun
                          1307-08 Two Exchange Square
                          8 Connaught Place, Central
                          Hong Kong
                          Tel: +852 3464 5600
                          Fax: +852 3464 5700
                          johnrhie@quinnemanuel.com
                          duncanwatson@quinnemanuel.com
                          nathaniellai@quinnemanuel.com
                          tombrebner@quinnemanuel.com
                          jameschun@quinnemanuel.com

     The Respondents

     11.   The First Respondent, Season Smart, is a company organised under the laws of the
           British Virgin Islands, with its registered office is at the offices of Vistra Corporate
           Services Centre, Wickhams Cay II, Road Town, Tortola, VG1110, British Virgin Islands.
           Season Smart is a direct or indirect wholly-owned subsidiary of Evergrande Health
           Industry Group Ltd. (Evergrande), a Hong Kong-based investment holding company
           principally engaged in media and healthcare businesses.

     12. The First Respondent is represented in these proceedings by Baker & McKenzie LLP
         (Baker McKenzie), whose contact details are as follows:

                         Lawrence Lee
                         Anthony Poon
                         Roberta Chan
                         Yvette Yu

                                                   3
Case
 Case2:18-cv-10255-SJO-MRW
      2:18-cv-09499-SJO-MRW Document
                             Document5-5
                                      1 Filed
                                         Filed11/08/18
                                               12/10/18 Page
                                                         Page17
                                                              6 of
                                                                of 49
                                                                   87 Page
                                                                      Page ID
                                                                           ID #:191
                                                                              #:17




                          Miranda Lee
                          Brian Wong
                          14th Floor, Hutchison House
                          10 Harcourt Rd, Central,
                          Hong Kong
                          Tel: +852 2846 1888
                          Fax: +852 2845 0476
                          lawrence.lee@bakermckenzie.com
                          anthony.poon@bakermckenzie.com
                          roberta.chan@bakermckenzie.com
                          yvette.yu@bakermckenzie.com
                          miranda.lee@bakermckenzie.com
                          brianktwong@bakermckenzie.com

     13.    The First Respondent is also represented in these proceedings by counsel Benjamin
            Yu SC, Paul Shieh SC, Eva Sit, Harrison Miao and Jennifer Fan.

     14.    The Second Respondent, Mr Jia, is an individual and the founder of Faraday. Pursuant
            to Schedule III of the SHA, Mr Jia's address for notification purposes is 7 Marguerite
            Drive, Rancho Palos Verdes, California, USA, email: yt@ff.com.

     15.    The Second Respondent is represented in these proceedings by Latham & Watkins
            LLP, whose contact details are as follows:

                          Ing Loong Yang
                          Chi Ho Kwan
                          18th Floor, One Exchange Square
                          8 Connaught Place, Central
                          Hong Kong
                          Tel: +852 2912 2500
                          Fax: +852 2912 2600
                          Ingloong.Yang@lw.com
                          ChiHo.Kwan@lw.com

     16.    The Second Respondent is also represented in these proceedings by counsel
            Elizabeth Cheung.

     17.    Each of the Claimant, the First Respondent and the Second Respondent are referred
            to hereafter individually as a Party and collectively from time to time as the Parties.
            Depending on the context, the term Party or Parties may also be used from time to time
            to refer to a party or parties to any one or more of the Transaction Agreements.

     III.    THE ARBITRATION AGREEMENT, APPLICABLE LAW AND SEAT OF ARBITRATION

     18.    The relevant agreement is set out in Section 16.6 of the SHA, which provides as
            fo1ows:
                       16.6: Dispute Resolution
                       (a) Any dispute, controversy, difference or claim (each a "Dispute")
                       arising out of or relating to this Agreement, or the interpretation,
                       performance, breach, termination, existence, validity or invalidity
                       thereof, or any Dispute regarding non-contractual obligations arising
                       out of or relating to it shall be referred to and finally resolved by
                       arbitration administered by the Hong Kong International Arbitration
                       Centre (the "HKIAC") under the HKIAC Administered Arbitration Rules
                       (the "HKIAC Rules") in force when the notice of arbitration is submitted
                       by one party to another.



                                                       4
Case
 Case2:18-cv-10255-SJO-MRW
      2:18-cv-09499-SJO-MRW Document
                             Document5-5
                                      1 Filed
                                         Filed11/08/18
                                               12/10/18 Page
                                                         Page18
                                                              7 of
                                                                of 49
                                                                   87 Page
                                                                      Page ID
                                                                           ID #:192
                                                                              #:18




                       (b) The law of this arbitration clause shall be Hong Kong law. The
                       seat of arbitration shall be Hong Kong. The number of arbitrators shall
                       be three (3). All of the arbitrators shall be qualified to practice law in
                       Hong Kong.
                       (c) The arbitration proceedings shall be conducted in English and
                       Mandarin. To the extent that the HKIAC Rules are in conflict with the
                       provisions of this Section 16.6, including the provisions concerning the
                       appointment of the arbitrators, the provisions of this Section 16.6 shall
                       prevail.
                       (d) The award of the arbitral tribunal shall be final and binding upon
                       the parties thereto, and the prevailing party may apply to a court of
                       competent jurisdiction for enforcement of such award.
                       (e) The arbitral tribunal shall decide any Dispute submitted by the
                       parties to the arbitration strictly in accordance with the substantive
                       Laws of Hong Kong, without regard to principles of conflict of laws
                       thereunder, and shall not apply any other substantive Law.
                       (f) Any party to the Dispute shall be entitled to seek interim or
                       conservatory relief either from an emergency arbitrator or any court of
                       competent jurisdiction prior to the constitution of the arbitral tribunal, or
                       from the arbitral tribunal or any court of competent jurisdiction once
                       the arbitral tribunal has been constituted.
                       (g) During the course of the arbitral tribunal's adjudication of the
                       Dispute, this Agreement shall continue to be performed.1

     19.   Pursuant to Section 16.6(b) of the SHA, the Parties agreed that the seat of arbitration
           shall be Hong Kong. Pursuant to paragraph 10 of Schedule 4 of the HKIAC Rules, the
           seat of these Emergency Relief proceedings is accordingly also Hong Kong.

     20.   Pursuant to Section 16.6(e) of the SHA, the Parties agreed that the substantive law
           governing any dispute arising out of the SHA (and the Amendment) would be Hong
           Kong law. The law applicable to the Emergency Relief proceedings is accordingly
           Hong Kong law.

     21.   This is also confirmed in the A&C, Section 12 of which provides as follows:

                       Governing Law and Jurisdiction. This Amendment and Consent
                       shall be governed by, and construed in accordance with, the laws of
                       Hong Kong, regardless of the laws that might otherwise govern under
                       applicable principles of conflicts of laws thereof. The provisions of
                       Section 16.6 of the SHA shall apply, mutatis mutandis, to this
                       Amendment and Consent as if incorporated in full herein.

     IV.    PROCEDURAL HISTORY
     22.   On 3 October 2018, Smart King filed the NOA concurrently with the Application,
           together with factual exhibits, legal authorities and the factual witness statements of Mr
           Michael Agosta and Mr Jerry Wang. In the NOA, Smart King applied for the arbitration
           to be conducted in accordance with the Expedited Procedure set out in Article 41 of the
           HKIAC Rules.

     23.   On 4 October 2018, the HKIAC wrote to the Parties, advising that it had received the
           Application on 3 October 2108, that the HKIAC had decided to accept the Application




            SHA, 30 November 2017, C-3, Section 16.6.

                                                         5
Case
 Case2:18-cv-10255-SJO-MRW
      2:18-cv-09499-SJO-MRW Document
                             Document5-5
                                      1 Filed
                                         Filed11/08/18
                                               12/10/18 Page
                                                         Page19
                                                              8 of
                                                                of 49
                                                                   87 Page
                                                                      Page ID
                                                                           ID #:193
                                                                              #:19




               and that, accordingly, the HKIAC would proceed to appoint an Emergency Arbitrator
               within two days after receiving the Application, i.e., by 5 October 2018.

        24.    On 5 October 2018, the HKIAC advised the Parties by letter that it had appointed that
               day Mr Peter Thorp of 29 rue Louis Blanc, 75010 Paris, France as the Emergency
               Arbitrator in these proceedings pursuant to paragraph 5 of the Emergency Arbitrator
               Procedures and transferred the file to the Emergency Arbitrator.

        25.    On 6 October 2018, the Emergency Arbitrator convened a telephone conference with
               counsel for the Parties to discuss and determine the procedure for the hearing of the
               Application.

        26.    On 8 October 2018, the Emergency Arbitrator issued Procedural Order No.1, setting
               out the procedure and timetable for the hearing of the Application. In particular, it was
               agreed by the Parties, and confirmed in Procedural Order No.1, that all pleadings,
               hearings and awards in these Emergency Relief proceedings would be in English only.

         27.   On 12 October 2018, the Season Smart submitted its Response of the 15' Respondent
               to Application for Emergency Arbitrator (Response), together with factual exhibits,
               legal authorities and a factual witness statement of Mr Jianjun Peng. On the same day,
               Mr Jia submitted his 2nd Respondent's Response to the Claimant's Application for
               Appointment of Emergency Arbitrator (Second Respondent's Response).

         28.   On 15 October 2018, Smart King submitted its Claimant's Reply to Respondents'
               Responses to Application for Appointment of Emergency Arbitrator (Reply).

        29.    On 17 October 2018, in response to a list of questions sent earlier in the day by the
               Emergency Arbitrator to the Parties, the First Respondent submitted a Second Witness
               Statement of Jianjun Peng and an additional factual exhibit (R1-15).

         30.   On 18 October 2018, an oral hearing (Hearing) of Smart King's Application was held at
               the HKIAC. In attendance at the Hearing were the Emergency Arbitrator and the
               following representatives of the Parties: for the Claimant, John Rhie, Duncan Watson,
               Tom Brebner, Brian Timmons, Xiao Liu, Nathaniel Lai, James Chun and Harry Wong,
               alt of Quinn Emanuel; for the First Respondent, counsel Benjamin Yu SC, Paul Shieh
               SC, Eva Sit, Harrison Miao and Jennifer Fan, as well as the Baker McKenzie team of
               Lawrence Lee, Yvette Yu, Roberta Chan, Brian Wong, Angel Cheng, Anthony Poon,
               Miranda Lee and Sze Shing Tan, as well as client representatives Jimmy Fong and Min
               Chen; and for the Second Respondent Daniel Schecter, Chi Ho Kwan and Sam Wong
               from Latham & Watkins.

         31.   At the Hearing, the Parties agreed, pursuant to Article 12 of the Emergency Arbitrator
               Procedures, that in view of the personal circumstances explained by the Emergency
               Arbitrator, the deadline for issuance of this Award would be extended from the
               originally agreed date of 22 October 2018 until 25 October 2018.

         32.   On the morning of 18 October 2018, just before the Hearing, Smart King submitted by
               email an urgent new application (New Application) for an order that Season Smart
               release its security over the Collateral (as defined by the Security Agreement dated 1
               December 20172) of the business so as to permit third party financial institutions to take
               security for debt financing. The New Application was discussed briefly at the beginning




                R1-6(4), p.2.
Case
 Case2:18-cv-10255-SJO-MRW
      2:18-cv-09499-SJO-MRW Document
                             Document5-5
                                      1 Filed
                                         Filed11/08/18
                                               12/10/18 Page
                                                         Page20
                                                              9 of
                                                                of 49
                                                                   87 Page
                                                                      Page ID
                                                                           ID #:194
                                                                              #:20




               of the Hearing, after which the Emergency Arbitrator set a timetable for exchange of
               submissions on the New Application.

        33.    On 19 October 2018, Season Smart submitted its Response of the 1" Respondent to
               Claimant's New Application for Release of Security.

        34.    Also on 19 October 2018, Smart King submitted, as directed by the Emergency
               Arbitrator at the Hearing, a revised draft order including undertakings as an alternative
               to the draft order and undertakings that were set out at paragraphs 169 and 170 of the
               Application (Revised Request). Smart King provided in the Revised Request three
               draft order options for the Emergency Arbitrator's consideration.

        35.    On 20 October 2018, Smart King submitted its Claimant's Reply to Response of the 1"
               Respondent to Claimant's New Application for Release of Security.

        36.    On 22 October 2018, the Emergency Arbitrator issued his decision dismissing the New
               Application, and advising that if Smart King wanted to pursue the relief sought in the
               New Application, it would need to do that in separate proceedings, for example by filing
               a fresh application for Emergency Relief.

        37.    On 22 October 2018, Season Smart submitted its Response of the 1st Respondent to
               Claimant's Revised Proposed Preliminary Relief (Response to Revised Request).

        38.    On 23 October 2018, Smart King submitted, at the invitation of the Emergency
               Arbitrator, its reply to the proposals set out in paragraph 16 of Season Smart's
               Response to Revised Request.

         39.   On 23 October 2018, Smart King submitted its Claimant's Submissions as to Costs,
               Season Smart submitted its Costs Submissions of the 1st Respondent, and Mr Jia
               submitted his costs submissions in email form. On the same day, Mr Jia submitted a
               letter supporting Smart King's Revised Request.

        40.    The following conventions shall be adopted in this Award: (1) references to written
               submissions shall be to document name and page or paragraph number: (2)
               references to exhibits shall be to the letter "C" plus exhibit number for the Claimant's
               exhibits and "R1" plus exhibit number for the First Respondent's exhibits; and (3)
               references to the Hearing transcript shall be by page and line ("Ti_").

         V.     FACTUAL BACKGROUND
         41.   The facts relating to the Parties' disputes are complex. The following provides a brief
               summary of the key facts for purposes of background only.

         42.   Mr Jia, the Second Respondent, is a Chinese entrepreneur and businessman who has,
               over the last two decades, set up a number of technology related companies, including
               Leshi Internet Information & Technology, one of the first companies in China to offer
               video streaming services, and LeEco, a Chinese corporation with ventures in, among
               other things, online video streaming, consumer electronics, and electric vehicles.

         43.   In 2014, Mr Jia established and invested US$500 million in his new company Faraday.
               Faraday's business was to develop, manufacture and sell intelligent electric vehicles
               (the Business). Faraday has its headquarters in Los Angeles and is currently working
               on the development for market of an electric vehicle called the FF 91.




                                                        7
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 21
                                                              10 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:21
                                                                                #:195




      44.   In early July 2017, it was announced that the Shanghai High People's Court had frozen
            US$182 million in assets associated with Mr Jia after one of LeEco's affiliates missed
            its loan payments.3 In December 2017, because the outstanding debt issues had not
            been resolved, further assets were seized, and Mr Jia was placed on a China's
            judgment debtors blacklist and ordered to return to China from the U.S. to satisfy
            LeEco's debts. As a consequence of Mr Jia's status on China's judgment debtor list,
            the Chinese Government also froze the foreign exchange accounts in China of
            Faraday's China operations.

      45.   During 2017, Faraday began the process of searching for a Series A investor to fund its
            ongoing operations and to ramp up for manufacturing to bring the FF 91 to market.

      46.   In November 2017, the First Respondent Season Smart agreed to invest US$2 billion
            in Faraday over several years in exchange for equity that valued the Company at
            approximately US$4.4 billion on an implied basis. To formalise the transaction, the
            Parties entered into the Transaction Agreements referred to above.

      47.   Season Smart's investment in Faraday was designed as a reverse triangular merger
            and resulted in a complete reorganisation of Faraday's ownership structure.4 The deal
            led to the creation of Smart King, referred to in the Merger Agreement as "NewCo",
            shares of which were distributed to Season Smart (45%), Mr Jia's holding company FF
            Top Holding Ltd (FF Top) (33%), and Faraday's equity incentive program for
            employees (22%).5 Smart King's wholly-owned subsidiary, "MergerSub", was then
            merged into the existing business entity then known as FF Global Holdings Ltd. (now
            known as Smart Technology Holdings Ltd.), an exempted company limited by shares
            incorporated under the laws of the Cayman Islands and the indirect sole owner of
            Faraday, resulting in Smart King's 100% ownership of the Business of Faraday.6

      48.   The agreement between Season Smart, the existing shareholders of the Business and
            the holding entities of the Business was recorded in a series of documents dated 30
            November 2017, as amended, restated and supplemented from time to time, including
            the Merger Agreement,' the SHA, 5 pledge agreements, security agreements, and an
            intellectual property security agreement (i.e., the Transaction Agreements, which also
            includes the A&C for all such purposes as the term is used to describe the Parties'
            rights and obligations after 18 July 2018).

      49.   The board of directors of Smart King (Board) has seven directors, five nominated by
            Mr Jia (through FF Top) and two by Season Smart, Although Season Smart is not a
            majority shareholder of Smart King, the SHA vested Season Smart with certain consent
            rights over Faraday's financial operations, in particular granting Season Smart a level
            of control over Smart King's ability to secure future capital. According to Section 8 of
            the SHA and the list of Reserved Matters set out in Schedule II of the SHA, Season
            Smart's consent was required before Smart King could issue "any Equity Securities or
            debt securities," and before Smart King could initiate an initial public offering:




      3      The New York Times, "Court Freezes $182 Million in Assets of Chinese Internet Tycoon', C-26.
      4
             Merger Agreement, C-30, Section 1.2.
      5      Merger Agreement, C-30, Section 1.1; FF Global Pro Forma Cap Table, undated, C-75.
      6      Merger Agreement, C-30, Section 1.2.
      7
             Merger Agreement, C-30.
             SHA, C-3.
      9      Merger Agreement, C-30, Section 1.8(b); SHA, C-3, Section 6.1(a); Smart King Articles of Association,
             C-80, Article 41.1.

                                                           8
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 22
                                                              11 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:22
                                                                                #:196




                        Mhe Company .. . and/or its board of directors shall not, at any time
                        on or after the First Closing and thereafter, do or approve any of the
                        matters set forth in Schedule II (Reserved Matters), in each case
                        without the prior approval in writing of the Majority Class A Preferred
                        Shareholder or a Series A Director. As a separate and independent
                        covenant, the Company agrees that it shall (so far as it is legally able
                        to do so) observe and comply with the provisions, prohibitions and
                        restrictions in this Section 8.10



                        SCHEDULE II

                              **.
                        (b) Approve any annual budget and business plan other than those
                        relating to the Business;

                        (c) Issue, repurchase or redeem (or agree to issue, repurchase or
                        redeem) any Equity Securities or debt securities or amend the rights
                        attaching to any Equity Securities or debt securities, or undertake any
                        consolidation, sub-division, reclassification or conversion of any of its
                        share capital, except:

                             (i)      an issuance of Equity Securities following a failure to
                                      make a Subscription Payment (as defined in the
                                      Subscription Agreement);


                        (i) Implement any IRO."

     50.    In the SHA, Season Smart also acknowledged and agreed that it had the financial
            obligation to make the Subscription Payments as set forth in the Merger Agreement,
            and that any further "financial obligations or obligation to provide any capital
            contribution or loan" in connection with the SHA would be subject to a future signed
            written agreement by the Parties.12 Pursuant to the Merger Agreement, the number of
            shares issued to Season Smart would be reduced on a pro rata basis in the event that
            Season Smart failed to make any of the Subscription Payments.13

      51.   The Parties agreed that Season Smart's investment of US$2 billion would be made by
            a series of Subscription Payments, initially set out in Section 5.12 of the Merger
            Agreement. The Subscription Payment schedule was amended a number of times,14
            most recently in the A&C, and currently stands as follows:




      to     SHA, C-3, Section 8,
             SHA, C-3, Schedule II(c),(i).
      12
             SHA, C-3, Section 9.3.
      13
             Merger Agreement, C30, Section 5.12(d).
      14
             First Amendment to Agreement and Plan of Merger and Subscription, 9 February 2018, C-31, (First
             Amendment) Section 1.3 (amending Section 5.12(a)(ii)); Second Amendment to Agreement and Plan of
             Merger and Subscription, 23 May 2018, C-32, (Second Amendment) Section 1.1 (amending Section
             5.12(a)(ii)).

                                                        9
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 23
                                                              12 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:23
                                                                                #:197




                      DATE                              AMOUNT (US

                      30.11.17                           300"

                      10.02.18                          250

                      30.04.18                           50

                      25.05.18                          200

                      28.02.19                          100 (Accelerated Payment due
                                                             on 31.07.18 under the
                                                             A&C)
                      30.04.19                          100 (Accelerated Payment due
                                                             on 31.07.18 under the
                                                             A&C)
                      30.06.19                          100 (Accelerated Payment due
                                                             on 31.07.18 under the
                                                             A&C)
                      30.08.19                          100 (Accelerated Payment due
                                                             on 31.10.18 under the
                                                             A&C)
                      31.10.19                          100 (Accelerated Payment due
                                                             on 31.10.18 under the
                                                             A&C)
                      31.12.19                          100 (Accelerated Payment due
                                                             on 31.01.19 under the
                                                             A&C)
                      29,02.20                          100 (Accelerated Payment due
                                                             on 31.01.19 under the
                                                             A&C)
                      30.04.20                          100

                      30.06.20                          100

                      30.08.20                           100

                      31.10.20                           100

                      31.12.20                           100



      52. The First Respondent made all Subscription Payments due up to and including the
           payment of US$200 million on 25 May 2018. Season Smart's next Subscription
           Payment under the Merger Agreement, in the amount of US$100 million, was not due
           until February 2019, followed by eleven additional payments of US$100 million every
           two months.


      15     Second Amendment, 23 May 2018, C-32, Section 1.1 (amending Section 5.12(a)(ii)).

                                                         10
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 24
                                                              13 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:24
                                                                                #:198




      53.   As of July 2018, Faraday projected that it would need approximately US$663 million in
            cash between August 2018 and December 2018 to meet the goal of commencing
            manufacture of the FF 91 by December 2018.16 Accordingly, Season Smart was
            requested to provide some of its promised funding sooner than the next scheduled
            Subscription Payment.

      54.   The Parties entered into the A&C on 18 July 2018, 17 which, inter alia, memorialised the
            Parties' agreement to accelerate Season Smart's Subscription Payments according to
            the following schedule (the Accelerated Payments):


                               DATE                       AMOUNT (US$, m)

                               31.07.18                   300

                               31.10.18                   200

                               31.01.19                   200



      55.   The Accelerated Payments could take the form of debt financing or capital
            contributions at Season Smart's election. If they took the form of loans, Smart King
            agreed to repay Season Smart "when there is sufficient funding for such repayment
            after taking into account the normal operational requirements of the Business in the
            PRC".16 If the loan monies were outstanding when a Subscription Payment fell due,
            then: i) the loan monies would be deemed to be capital contributions (to the extent
            available and necessary to meet the Subscription Payment); and ii) the loan would be
            deemed to be discharged in the amount deemed to be contributed as capital.19 In
            exchange for acceleration of the Subscription Payments, Season Smart asked for
            greater control over Faraday's Chinese operations (Faraday China). The Parties
            agreed to allow Season Smart to appoint the leadership for Faraday's operations in the
            PRC — the chairman (FF China Chairman) and the legal representative (FF China
            Legal Representative).20 The Parties also agreed to change the names of Faraday's
            Chinese companies to include the word "Evergrande".21

      56. Season Smart also stated that it wanted to make certain structural changes to Mr Jia's
          corporate control over Faraday China.22 The Transaction Agreements were accordingly
          amended to create a certain distance between Mr Jia and Faraday's Chinese
          operations.23 The Parties agreed that Mr Jia would take two steps to achieve that
          purpose. Those two steps are referred to as the FF Principal Transfer Requirement
          and the FF Principal Director Requirement. The specific terms relating to the FF
          Principal Transfer Requirement and the FF Principal Director Requirement are set out
          in Sections 3 and 4 of the A&C, the full text of which is set out below:



      16     Agosta WS, [211.
      17     Mc,  C-2.
      18     A&C, C-2, Section 2(a)(iii).
      15     A&C, C-2, Section 2(a)(iv).
      20     A&C, C-2, Section 1(b).
      21     A&C, C-2, Section 6 and Exhibit C.
      22     Wang WS, [13].
             Wang WS, [16]-[18].

                                                    11
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 25
                                                              14 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:25
                                                                                #:199




                     3.     Transfer of Founder's Shareholding in Founder TopCo.

                     (a) For purposes of SHA, including, but not limited to, Section 4
                         and Section 12 of the SHA, the Parties hereby waive the
                         Founder's observance thereof with respect to, and gives
                         written approval to, transfers directly or indirectly of any
                         interests in Equity Securities of Founder TopCo solely to and
                         from one identified non-affiliated third-party acceptable to
                         [Season Smart] (the "Accepted Third Party") and the
                         Founder, provided that there shall only be a single transfer by
                         the Founder directly or indirectly of 100% of his shareholding in
                         Founder TopCo to the Accepted Third Party and a single
                         transfer of such 100% shareholding in Founder TopCo from
                         such Accepted Third Party back to the Founder permitted
                         under this Section 3(a).

                     (b) Founder shall, within 30 days of the date of this Amendment
                         and Consent, use best efforts to: (i) transfer, directly or
                         indirectly, all of Founder's shares in Founder TopCo to the
                         Accepted Third Party; and (ii) provide evidence satisfactory to
                         [Season Smart] (A) of such transfer; (B) that Founder is not the
                         ultimate controlling shareholder (pmitrpjA) of the Founder
                         TopCo following such transfer in such form that is satisfactory
                         to [Season Smart] (taking into account relevant Governmental
                         Authorities and financial institutions requirements); and (C) that
                         a deed of adherence in the form set out in Exhibit B has been
                         duly executed by the Accepted Third Party effective from the
                         date of such transfer whereby the Accepted Third Party agrees
                         to be bound by the SHA as if the Accepted Third Party is also
                         the "Founder" under the SHA to perform (and solely to
                         perform) the Founder's obligations under the SHA (such deed
                         of adherence, the "Deed of Adherence" and the completion of
                         the transfer and the provision of all the evidence specified in
                         this Section 3(b) being the "FF Principal Transfer
                         Requirement").

                     (c) Following the transfer pursuant to Section 3(b) and the due
                         execution of the Deed of Adherence by the Accepted Third
                         Party:

                          (i)    all rights of Founder under the SHA (including under
                                 Sections 4.2(b)(ii), 6.7 and 10.3(b) of the SHA) shall
                                 remain the rights of Mr. Yueting Jia and shall continue
                                 to be enjoyed solely by Mr. Jia Yueting in his capacity
                                 as Founder; and

                          (ii)   none of Mr. Yueting Jia's obligations as Founder under
                                 the SHA (including under Sections 10.2, 10.11, 11, 12
                                 and 13 of the SHA) and, for the avoidance of doubt,
                                 none of Mr. Yueting Jia's obligations under the Merger
                                 Agreement or any other agreements entered in
                                 connection with the Merger Agreement (as applicable),
                                 shall be affected in any respect.

                     (d) Founder and [FF Top Holding Ltd.] shall, following the
                         satisfaction of the FF Principal Transfer Requirement, from
                         time to time at the request of [Season Smart], provide evidence
                         satisfactory to [Season Smart] of (i) the transfer, directly or
                         indirectly, of all of Founder's shares in Founder TopCo to the

                                                  12
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 26
                                                              15 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:26
                                                                                #:200




                          Accepted Third Party; and (ii) that Founder is not the ultimate
                          controlling shareholder (nj;#9.Mk) of the Founder TopCo.

                      (e) Following the transfer, directly or indirectly, of the Founder's
                          shares in Founder TopCo to the Accepted Third Party and the
                          due execution of the Deed of Adherence by the Accepted Third
                          Party:


                          (i)     reference to "Founder" in the definition of "Founder
                                  Entity" in the SHA shall mean "the Accepted Third
                                  Party" and reference to "Founder" in the definition of
                                  "Relevant Date" shall mean "Mr Yueting Jia and the
                                  Accepted Third Party together"; and

                          (ii)    reference to "Founder" in Section 12.1(a) of the SHA
                                  shall mean "Mr Yueting Jia and/or (to the extent the
                                  Accepted Third Party owns any interest in Equity
                                  Securities of the Founder Entities or the Group or
                                  would have owned such interest but for a transfer in
                                  breach of the provisions of the SHA) the Accepted
                                  Third Party", references to "Founder" in Section
                                  12.1(b) and (c) shall mean Mr Yueting Jia and
                                  reference to "Founder" in Section 12.1(d) shall mean
                                  "Mr Yueting Jia and the Accepted Third Party
                                  together".

                          Notwithstanding anything to the contrary set forth in this
                          Amendment and Consent, Sections 3(a) and (b) shall take
                          effect as of the date of this Amendment and Consent.

                    4. Directors of Founder Entities and Group Companies.

                    (a)   The parties hereto hereby agree that Mr. Yueting Jia shall not
                          serve as a director of any of the Founder Entities and Group
                          Companies and shall not serve as the vice chairman of the
                          Board of the Company.

                    (b)   Mr. Yueting Jia shall resign as a director of each of the
                          Founder Entities, the Company and each other Group
                          Company (to the extent he is a director) and as vice chairman
                          of the Board as soon as reasonably practicable after the date
                          of this Amendment and Consent. Founder shall provide
                          evidence satisfactory to [Season Smart] that he is not the
                          director of any Founder Entity or Group Company and is not
                          the vice chairman of the Board promptly after effecting the
                          relevant resignations under this Section 4(b) (all the
                          obligations under this Section 4(b), the "FF Principal Director
                          Requirement").

                    (c)   Founder and [FF Top Holding Ltd.] shall, from time to time
                          after the date of this Amendment and Consent, at the request
                          of [Season Smart], provide evidence satisfactory to [Season
                          Smart] that Founder is not the director of any Founder Entity
                          or Group Company or the vice chairman of the Board at such
                          time.

                    (d)   Notwithstanding anything to the contrary set forth in this
                          Amendment and Consent, Section 4(b) shall take effect as of
                          the date of this Amendment and Consent.

                                                 13
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 27
                                                              16 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:27
                                                                                #:201




      57. In summary, the FF Principal Transfer Requirement obligated Mr Jia (as the Founder)
            to transfer all of his shares in the company holding his legal interest in Faraday — FF
            Peak Holding Ltd (Founder TopCo) — according to the following steps:

           a.     transfer by Mr Jia of his shares in Founder TopCo to an "Accepted Third Party";

           b.     provision of evidence satisfactory to Season Smart:

                  i. that such transfer had been made;

                 ii. that Mr Jia was not the ultimate controlling shareholder (13,,t1.20.1A) of
                     Founder TopCo following such transfer in such form satisfactory to Season
                     Smart (taking into account relevant Governmental Authorities and financial
                     institutions requirements); and

                iii. that a deed of adherence had been executed by the Accepted Third Party
                     binding it to the SHA.24

      58. The FF Principal Director Requirement required Mr Jia to resign as a director from
           Smart King and its subsidiaries, and to provide evidence satisfactory to Season Smart
           of this.25 The A&C also provided that, following the transfer and execution of the deed
           of adherence pursuant to Section 3(b), Mr Jia would retain all of his rights of Founder
           under the SHA and all of his obligations under the SHA and the Merger Agreement.26

      59. On 26 July 2018, Mr Jia resigned as a director of each of Founder TopCo, FF Top
           Holding Ltd, Smart King and each subsidiary of Smart King (to the extent he was a
           director) and as vice chairman of the Board.' On 28 July 2018, Mr Jia completed the
           transfer of his shares in Founder TopCo to a third-party, Lian Bossert, a friend of Mr


      60. On 6 August 2018, Season Smart requested the appointment of Mr Jianjun Peng as
           the FF China Chairman and the FF China Legal Representative.29 Smart King duly
           appointed Mr Peng to these positions.

      61. Season Smart did not make the Accelerated Payment of US$300 million to Smart King
           due on 31 July 2018, and to date has still not made that payment. On 21 August 2018,
           Sidley Austin LLP (Sidley Austin), counsel for Smart King, contacted Baker McKenzie
           by email to schedule "a call to discuss Season Smart's failure to fund Smart King as
           required under the Amendment and Consent after all closing requirements have been
           satisfied (as FF has provided all required documents, and evidenced by Evergrande's
           appointment and announcement of the FF China Chairman afterwards)."3°




      24
             A&C, C-2, Section 3(b).
      25
             A&C, C-2, Section 4(b).
      26
             A&C, C-2, Section 3(c).
      27     FF China List of Directors, 9 August 2018, C-33; FF US Entities List of Directors; 28 July 2018, C-34; FF
             Peak Holding Limited Director's Written Resolutions, 26 July 2018, C-35; FF Top Holding Ltd. Director's
             Written Resolutions, 26 July 2018, C-36; Smart King Limited Written Notice of Removal of director by FF
             Top Holding Limited, In Accordance With Article 41.1(A) of The Articles, 26 July 2018, C-37.
      28     Deed of Adherence, C-38.
      29     Email chain between Feifei Bian and Jerry Wang and others, 6 August 2018, C-53; Written Notice of
             Appointment of FF China Chairman, July 2018, C-54.
      32
             Email chain between BC Boo and VS Sekhon, 22 August 2018, C-56.

                                                            14
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 28
                                                              17 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:28
                                                                                #:202




      62. In a letter dated 24 August 2018 to FF Top, Season Smarts counsel Baker McKenzie
            contended that the FF Principal Transfer Requirement had not been met because "(n]o
            satisfactory evidence has been produced which can prove that Mr Jia is not the
            controlling shareholder of the Founder TopCo taking into account the relevant
            Government Authorities and financial institution requirements."3'

      63. The specific issues identified by Baker McKenzie in its 24 August 2018 letter were the
           following:

           a.    The financial standing and the source of funding of the transferee in acquiring the
                 relevant Founder TopCo shareholding from Mr Jia had not been disclosed and
                 were unclear, casting serious doubt on whether Mr Jia had fully and genuinely
                 transferred his interests to the transferee and was no longer the ultimate
                 controlling shareholder of Founder TopCo.

           b.    On 21 August 2018, a PRC governmental authority had issued a letter expressly
                 indicating its concerns about Mr Jia and requesting further information to assess
                 and verify whether Mr Jia remained as the ultimate controller of the Faraday
                 entity in the PRC and was responsible for the Faraday China business and
                 operations.

           c.    Despite Season Smart's efforts, the problems with the relevant financial
                 institutions (including the attempt to lift the freeze on the foreign exchange
                 accounts of Faraday China) had not been successfully resolved and the financial
                 institutions still had many questions and enquiries regarding Mr Jia and Faraday.

      64. The letter referred to by Season Smart in (b) above was a letter from the Guangzhou
           Nansha Development Zone Investment and Trade Promotion Institute (NGA), a PRC
           governmental authority, addressed to Evergrande FF Intelligent Automotive (China)
           Group Co., Ltd. 32 Season Smart sent a copy of the NGA letter to Mr Jia on 22 August
           2018. In the letter, the NGA asked for more information to allow it to evaluate whether
           Mr Jia was still ultimately controlling the management administration of Faraday and its
           subsidiaries in China. The NGA noted that Smart King still had a "dishonest person
           subject to enforcement (AlttffrtitA)" (Mr Jia) as its Global CEO, which it said had
           brought serious negative influences on Faraday's plans for develop of its operations in
           China, including the construction of manufacturing facilities in the Guangzhou Nansha
           Development Zone, and had also undermined the Government Authorities' willingness
           to support and promote that project. Therefore, the NGA encouraged Evergrande to
           ask its shareholders to consider some adjustment in the person holding the Global
           CEO position.

      65. In view of the above factors, Baker McKenzie opined that clearly the FF Principal
            Transfer Requirement had not been fulfilled and that Season Smart's funding obligation
            under Clause 2(a) of the A&C had not yet been triggered.

      66. Following Baker McKenzie's 24 August 2018 letter, the Parties exchanged a series of
           letters regarding Season Smart's obligations under the Transaction Agreements.33 In its



      31
             Letter from Baker McKenzie to FF Top Holding Ltd. and Yueting Jia, 24 August 2018, C-1, p. 4.
      32
             Letter from NGA to Evergrande FF Intelligent Automotive (China) Group Co. Ltd., 21 August 2018, C-57.
      33
             Letter from Quinn Emanuel to Baker McKenzie, 27 August 2018, C-59; Letter from Quinn Emanuel to
             Baker McKenzie, 30 August 2018, C-60; Letter from Baker McKenzie to Quinn Emanuel, 30 August 2018,
             C-58; Letter from Quinn Emanuel to Baker McKenzie, 30 August 2018, C-60; Letter from Baker
             McKenzie to Quinn Emanuel, 31 August 2018, C-63; Letter from Quinn Emanuel to Baker McKenzie, 3

                                                         15
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 29
                                                              18 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:29
                                                                                #:203




            letter on behalf of Smart King dated 27 August 2018, Quinn Emanuel argued that the
            evidence it had previously submitted to Season Smart demonstrated that both the FF
            Principal Shareholder Requirement and FF Principal Director Requirement had been
            satisfied, and demanded immediate payment of US$300 million to Smart King pursuant
            to the A&C.34

      67, In its reply letter of 30 August 2018, Baker McKenzie maintained its position as stated
            in its 24 August letter 2018 and refused to make the US$300 million Accelerated
            Payment due on 31 July 2018. Baker McKenzie also contended that the FF Principal
            Director Requirement had not been met because Season Smart was "not satisfied Mr
            Jia has genuinely resigned as director of the relevant companies and it is likely that he
            is in fact acting as a shadow director controlling or directing the decisions of directors
            closely associated with him".35

      68.   On 21 September 2018, the Board convened for a meeting. All seven Smart King
            directors were in attendance, including Mr Haijun Xia and Mr Jianjun Peng, the two
            directors appointed by Season Smart. The Board was notified that Smart King had
            received reasonable indications of interest from third parties regarding financing. The
            Board put to a vote authority for Smart King to seek all available alternative financing
            and conduct negotiations with third party financing sources as may be identified by a
            majority of the Board "if Evergrande does not promptly accept Smart King's reasonable
            proposal". 36 Mr Peng and Mr Xia voted against the motion. The motion was recorded in
            the minutes of the Board meeting as having been passed, 3'

      VI.    THE PARTIES' REQUESTS FOR RELIEF

     69.    In its Application,' Smart King requested the Emergency Arbitrator to grant the
            following relief in the form of an award:

            a.   An order that, until a Final Award is rendered by the Tribunal to be constituted
                 pursuant to the Notice of Arbitration filed with this Request for Emergency Relief,
                 or such earlier time as determined by the Tribunal, Season Smart is immediately
                 enjoined from asserting any of its consent rights (or withholding approval) over
                 Reserved Matters under the Shareholders Agreement, section 8 and Schedule II,
                 alone or in combination, in respect of alternative capital financing in such form as
                 the majority of Smart King's board of directors determines to be reasonable and
                 necessary to meet Smart King's ongoing capital needs.

            b.   An order that Smart King pay the Claimant's costs of the emergency relief
                 application, including the fees and expenses of the Emergency Arbitrator, the
                 HKIAC administrative fees, and the reasonable legal and other costs incurred by
                 the Parties, together with interest on costs.

            c.   Any other interim measure the Emergency Arbitrator deems appropriate.




             September 2018, C-61. Letter from Faraday to Hui Ka Yan, 11 September 2018, C-90; Evergrande
             Letter to Faraday Senior Management, 13 September 2018, C-91.
      34
             Letter from Quinn Emanuel to Baker McKenzie, 27 August 2018, C-59; Letter from Quinn Emanuel to
             Baker McKenzie, 30 August 2018, C-60; Letter from Quinn Emanuel to Baker McKenzie, 3 September
             2018, C-61.
      35
             Letter from Baker McKenzie to Quinn Emanuel, 30 August 2018, C-58, pp. 4-5.
      36
             Meeting Minutes of the Board of Directors of Smart King, 21 September 2018, C-62, at p.11.
      37     Ibid.
      38     Application, paragraph 170.

                                                       16
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 30
                                                              19 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:30
                                                                                #:204




      70. As a precondition for the granting of the abovementioned relief, Smart King gave the
           following undertakings with respect to securing alternative financing without Season
           Smart's consent:

                a. Protection of Season Smart against dilution:

                          i. any dilution in shares as a result of obtaining new capital would be
                             mutual across all classes of share ownership; or

                         ii. Mr Jia shall (i) sell his shares and lend the proceeds to Smart King,
                             and/or (ii) lend his shares to Smart King, which, along with the unused
                             portion of the employee stock option pool, may be used for purposes
                             of obtaining financing, in an amount sufficient to avoid dilution of
                             Season Smart's interests in Smart King; if the arbitration concludes in
                             Smart King's favour, Mr Jia and the unused portion of the employee
                             stock option pool shall be entitled to recover their shares from the pool
                             of shares that Season Smart would cede by virtue of the termination of
                             the Transaction Agreements.

                b. Protection of Season Smart against devaluation:

                               For purposes of obtaining new financing, Smart King would agree that
                               the valuation of Smart King would be at or better than the pre-money
                               valuation at which Season Smart invested in November 2017.

                c. Fundraising cap:
                                The overall fundraising amount would be capped at US$700 million —
                                the same amount to be funded by Season Smart on an accelerated
                                basis pursuant to the A&C. 39

     71. Although Season Smart did not in its Response request specific relief from the
          Emergency Arbitrator, it did set out in detail its arguments as to why the Emergency
          Relief requested by Smart King should not be granted. Season Smart contended that
          there was no legal or factual basis to grant the Emergency Relief sought by Smart King,
          that the Application had been brought on scant merit and in circumstances where the
          balance of convenience clearly tilted against any grant of the requested Emergency
          Relief.

     72. Mr Jia in his brief Second Respondent's Response did not respond specifically to all
          the matters raised in the Application, but said that he had read the Application and
          agreed with its contents. Mr Jia said that he supported the Application and agreed that
          the Emergency Arbitrator should grant the relief requested in paragraph 170 therein in
          the form of an award. Mr Jia also noted that Smart King had not sought any relief from
          Mr Jia in the Application. Nevertheless, Mr Jia said he would abide by any award
          issued by the Emergency Arbitrator, including but not limited to any measures that the
          Emergency Arbitrator considered necessary to protect Season Smart against dilution,
          such as those set out in paragraph 169 of the Application.

      73. In response to directions given by the Emergency Arbitrator at the Hearing, Season
            Smart on 19 October 2018 submitted a revised draft order and undertakings (Revised
            Request). The Revised Request (which included three options for part of the draft
            order) is set out below:


      39    Ibid., paragraph 169.

                                                    17
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 31
                                                              20 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:31
                                                                                #:205




           a.            An order that, until a Final Award is rendered by the Tribunal to be constituted
                         pursuant to the Notice of Arbitration filed with this Request for Emergency
                         Relief, or such earlier time as determined by the Tribunal,

                         [OPTION 1: Season Smart is enjoined from exercising the consent rights
                         contained in Section 8 and Schedule II of the SHA and as further reflected in
                         the Smart King Articles of Association, Sections 33.1 and 49.2 and Schedule I
                         (the Purported Consent Rights), in respect of any financing proposal (the
                         Proposal) which meets the following conditions:]

                     [OPTION 2: the entering into of a proposal (the Proposal) which meets the
                     conditions set out below will be deemed not to be a Reserved Matter for the
                     purposes of Section 8 and Schedule II of the SHA and Sections 33.1 and 49.2
                     and Schedule I of the Smart King Articles of Association (the Purported
                     Consent Rights), to the extent it otherwise would. The conditions are as
                     follows:]

                         [OPTION 3: Season Smart approve in writing any financing proposal (the
                         Proposal) which meets the following conditions:]

                                The Proposal has been approved by a majority of Smart King's board
                                of directors;

                                The total value of alternative debt or equity financing entered into by
                                the Company which would, but for this Order, otherwise be subject to
                                the Purported Consent Rightem (if those rights remain on foot, a matter
                                on which this Order does not take a view) is capped at US$500 million;

                  iii.          If the Proposal involves issuing new equity securities:

                                A. The Proposal will not have the effect of diluting Season Smart's
                                   shareholding disproportionately to other classes of shareholders;

                                B. The Proposal will be based on a price-per-share that is no less
                                   than the price-per-share that Season Smart agreed to invest at in
                                   November 2017 (the Minimum PPS). If the potential investor is
                                   unwilling to pay the Minimum PPS, then the Proposal may allow
                                   for any existing shareholder to sell its shares to the potential
                                   investor at such price as is necessary to ensure that the overall
                                   Proposal for the new equity raise is based on the Minimum PPS;

                                C. The Proposal will include preemptive rights in favour of Season
                                   Smart, meaning specifically, that under the Proposal, Season
                                   Smart shall have the right to purchase shares at the same price of
                                   the newly issued equity as offered to the potential investor, up to
                                   such number of shares as would be necessary to maintain its
                                   stake in Smart King;

           b.            An order that Season Smart pay the Claimant's costs of the emergency relief
                         application, including the fees and expenses of the Emergency Arbitrator, the


      40    The version in Option 3 is "purported consent rights" in lower case, with reference to Section 8 and
            Schedule II of the SHA and Sections 33.1 and 49.2 and Schedule I of the Smart King Articles of
            Association.

                                                           18
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 32
                                                              21 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:32
                                                                                #:206




                      HKIAC administrative fees, and the reasonable legal and other costs incurred
                      by the claim, together with interest on costs.

             c.       Any other interim measure the Emergency Arbitrator deems appropriate.

      VII.    EMERGENCY ARBITRATOR'S ANALYSIS AND FINDINGS
      74. Article 23.1 of the HKIAC Rules provides that a party may apply for urgent interim or
           conservatory relief (Emergency Relief) prior to the constitution of the arbitral tribunal
           pursuant to the Emergency Arbitrator Procedures set out in Schedule 4 of the HKIAC
           Rules.

      75. As pointed out by Smart King in the Application, Article 23.2 of the HKIAC Rules
           provides that, at the request of either Party, any interim measure may be ordered by
           the Emergency Arbitrator that he deems to be necessary or appropriate.

      76.    Smart King also refers in the Application to the provisions of Article 23.4 of the HKIAC
             Rules, which apply to all interim measures ordered under the HKIAC Rules, including
             under the Emergency Arbitrator Procedures, and which set out the following two factors
             that need to be considered (without limitation) in determining whether an interim
             measure sought should be granted:

             a.   harm not adequately reparable by an award of damages is likely to result if the
                  measure is not ordered, and such harm substantially outweighs the harm that is
                  likely to result to the party against whom the measure is directed if the measure is
                  granted; and

             b.   there is a reasonable possibility that the requesting party will succeed on the
                  merits of the claim.

      77.    The Emergency Arbitrator notes that the factors set out in Article 23.4 are described as
             being without limitation, and other relevant factors may need to be considered. In
             particular, Articles 2(d) and (e) of the Emergency Arbitrator Procedures require an
             application for Emergency Relief to include the following information:

             d.   the reasons why the applicant needs the Emergency Relief on an urgent basis
                  that cannot await the constitution of an arbitral tribunal; and

             e.   the reasons why the applicant is entitled to such Emergency Relief.

      78.    The Emergency Arbitrator also notes the provisions of Article 23.3 of the HKIAC Rules,
             which emphasises the temporary nature of any interim relief that the Emergency
             Arbitrator might order, and sets out a non-exhaustive list of the interim relief that might
             be ordered. The list includes any order by the Tribunal prior to the issuance of the
             award by which the dispute is finally decided, that a party:

             a.    maintain or restore the status quo pending determination of the dispute;

             b.    take action that would prevent, or refrain from taking action that is likely to cause,
                   current or imminent harm or prejudice to the arbitral process itself;

             c.    provide a means of preserving assets out of which a subsequent award may be
                   satisfied; or




                                                       19
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 33
                                                              22 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:33
                                                                                #:207




           d.    preserve evidence that may be relevant and material to the resolution of the
                 dispute.

     79. The Emergency Arbitrator considers that Article 23.2 of the HKIAC Rules, taken
          together with the other provisions referred to above, gives him broad but not completely
          unfettered discretion to award interim Emergency Relief that he deems sufficiently
          urgent, necessary and appropriate in the circumstances of the case. As for burden of
          proof, it is the applicant Smart King's burden to establish at least a prima facie
          compelling case that the requested measures are justified and required. This means
          that Smart King also bears the burden to prove, at least to a prima fade standard, the
          facts upon which the Applications relies.

     80. In summary, the following factors are generally accepted to be prerequisites for
           granting interim relief, and will apply to the Emergency Arbitrator's consideration of
           whether to grant the requested Emergency Relief in the present case: (1) jurisdiction;
           (2) reasonable possibility of success on the merits; (3) urgency and the need to avoid
           irreparable harm; and (4) proportionality or balance of harm. Those factors will be
           considered in turn below, after which the Emergency Arbitrator will also consider
           whether any other factors need to specifically considered in the present case.

     (1) Jurisdiction

     81. As noted above, pursuant to Article 5 of the Emergency Arbitrator Procedures the
          HKIAC made a threshold decision on 4 October 2018 to accept the Application and
          appointed the Emergency Arbitrator on 5 October 2018.

     82. In addition, Article 2(f) of the Emergency Arbitrator Procedures requires the applicant
           for Emergency Relief to submit information on any relevant agreement(s) and, in
           particular, the arbitration agreement(s). In its Application, Smart King referred to the
           SHA and in particular Section 16.6 of the SHA. Section 16.6(f) of the SHA provides that
           any party to a dispute under that agreement would be being entitled to seek interim or
           conservatory relief from an emergency arbitrator prior to the constitution of the Tribunal.
           As noted above, Section 12 of the A&C states that the provisions of Section 16.6 of the
           SHA shall apply mutatis mutandis to the A&C.

     83. The combined effect of these various provisions is that the Emergency Arbitrator has
          clear jurisdiction over Smart King's Application.

     (2)   Reasonable Possibility of Success on the Merits

     84. As noted above, Article 23.4(b) of the HKIAC Rules provides that, in granting interim
          relief, a tribunal, for example the Emergency Arbitrator in this Application, must be
          satisfied that "there is a reasonable possibility that the requesting party will succeed on
          the merits of the claim".

     85. That enquiry involves two steps. First, the Emergency Arbitrator must determine the
          proper test for assessing whether the requirements of Article 23.4(b) have been met.
          Having determined that test, the next step is to apply the test to the question of whether
          Smart King has a reasonable possibility of persuading the Tribunal to be appointed to
          consider the merits of Smart King's claims that Season Smart has breached the
          Transaction Agreements in the ways alleged by the Claimant, and that Smart King
          should be awarded the specific relief requested by Smart King in the NOA.




                                                    20
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 34
                                                              23 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:34
                                                                                #:208




      The test for "reasonable possibility of success on the merits"

      86.   The Parties appear to be in agreement that the starting point is the natural and ordinary
            meaning of the words of Article 23.4(b), in other words the applicant must show a prima
            facie case that it has a reasonable chance to succeed on the merits, or that there is at
            least a serious issue to be tried.

      87.   Nevertheless, Season Smart said that in the particular circumstances of the present
            Application, where the nature of the relief sought by Smart King amounted to a
            mandatory rather than prohibitory injunction, and where the relief if granted was
            unlikely to be easily reversible or might lead to "irremediable prejudice" to Season
            Smart, the applicant needed to show a "high degree of assurance" that it would
            succeed on the merits before the Tribunal, as indicated by the Privy Council in the case
            of National Commercial Bank Jamaica v Clint (Glint) 47

     88.    Having read the authorities referred to by Season Smart in this regard and the
            amended relief now sought by Smart King, the Emergency Arbitrator considers that the
            "reasonable possibility of success" standard should not be lightly departed from unless
            the relief sought from the Emergency Arbitrator is likely to be permanent or to dispose
            of a substantive claim, which he is not persuaded is the case in the present Application,
            for the reasons that will be discussed in more detail below in this Award.

     89.    The Emergency Arbitrator will therefore apply the Article 23.4(b) standard of
            "reasonable possibility of success on the merits" in accordance with its natural and
            ordinary meaning. In addition, given the truncated nature of the Emergency Relief
            proceedings, and the limited scope of the Emergency Arbitrator's mandate, it is worth
            noting that his enquiry into the merits of the Parties' claims and defences is by
            necessity and obligation on a prima facie basis only, without any detailed or definitive
            assessment of the evidence or the merits of the Parties' legal arguments. Furthermore,
            as noted in the second sentence of Article 23.4(b) of the HKIAC Rules, 'Nile
            determination on this possibility shall not affect the discretion of the arbitral tribunal in
            making any subsequent determination."

     Applying the test to Smart King's substantive claims

     90.    In its NOA, Smart King requested the Tribunal to (i) declare that Season Smart has
            renounced the Transaction Agreements; (H) declare that Smart King was entitled to
            terminate, and did terminate effective from 3 October 2018, the Transaction
            Agreements; (iii) order that Season Smart comply with all reasonable requests made
            by Smart King for the purposes of effecting the amendment and restatement of the
            Articles of Association of Smart King (Smart King Articles) to revert to the version
            extant immediately prior to the execution of the SHA, including by exercising its voting
            rights in passing the required special resolutions and by providing the necessary
            written approvals; (iv) order that Season Smart pay damages for Smart King's losses
            suffered as a result of Season Smart's renunciation of the Transaction Agreements;
            and (v) order that Smart King pay interest and costs.

     91.    The basis of Smart King's claims in the NOA was that Smart King had, in the A&C,
            preserved and expanded Season Smart's control rights under the SHA on the premise
            that Season Smart would make the Accelerated Payments according to the schedule
            agreed in Section 2 of the A&C. Season Smart had wrongfully breached that obligation,
            which went to the heart of the Parties' investments and the benefit of the bargain


     41
             [2009] 1 WLR 1405 at §19, CL-8.

                                                      21
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 35
                                                              24 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:35
                                                                                #:209




            contemplated by the Parries in the Transaction Agreements. Season Smart's refusal to
            perform was therefore a renunciation of the Transaction Agreements. Further, Smart
            King argued, Season Smart was using its control rights under the SHA to block Smart
            King's only alternative chance of survival (third party debt or equity financing), in a
            deliberate attempt to starve Smart King of cash and to force Smart King to renegotiate
            the entire bargain. In order to save the company from bankruptcy, Smart King's on y
            option was to exercise its common law right to terminate the Transaction Agreements
            and seek the various items of relief set out in the preceding paragraph.

      92.   As set out in detail in the NOA, the Tribunal would need, in order to grant any of the
            relief referred to in the paragraphs above, to first make two related initial findings. First,
            that the FF Principal Transfer Requirement and the FF Principal Director Requirement,
            as referred to in Section 3 and Section 4 respectively of the A&C, had been satisfied.
            Secondly, that as a consequence the A&C had taken effect. The first step for the
            Emergency Arbitrator in his assessment of whether Smart King had a reasonable
            chance of succeeding on the merits issue was therefore to make a preliminary
            assessment of whether the FF Principal Transfer Requirement and the FF Principal
            Director Requirement had been met. As Smart King said at the Hearing, the Parties
            were in agreement on "what the crux of the case is", which was the proper
            interpretation of Sections 3 and 4 of the A&C. 42 The Parties agreed, and the
            Emergency Arbitrator concurs, that the relevant principles governing interpretation of
            those sections are those set out by Lord Hoffmann in the case of Investors
            Compensation Scheme v West Bromwich Building Society (No.1).43 In other words, the
            test is what a reasonable person looking at a party's contract would understand it to
            mean, having regard to the relevant factual matrix.

      93.   Applying that test, if the Emergency Arbitrator thought that there was a reasonable
            chance that Smart King would succeed on the interpretation point, he would then need
            to make a further preliminary assessment of the following issues: whether the
            Transaction Agreements had been renounced, Smart King's right to terminate, and
            Smart King's entitlement to the various items of relief that it was seeking. This was not
            for the purposes of making any definitive findings on those issues, but merely in order
            to determine whether Smart King had passed the threshold of showing a reasonable
            chance of succeeding on the merits before the Tribunal.

      94.   The underlying purpose of this assessment exercise was to assist the Emergency
            Arbitrator when it came to the balance of convenience or harm stage (to be discussed
            below), and in particular to assist the Emergency Arbitrator in weighing up the risk that
            any order he may make could turn out to have been wrongly granted and any likely
            consequences of such an outcome.

      95.   Smart King expressed confidence that it was highly likely to succeed in all aspects of
            its claim before the Tribunal. With respect to satisfaction of the FF Principal Transfer
            Requirement, Smart King argued that each element of that requirement had been
            satisfied. First, Mr Jia had transferred his shares in Founder TopCo (the entity holding
            his interests in Smart King) to Lian Bossert, who Smart King submitted had been
            specifically endorsed by Season Smart as an Accepted Third Party. Second, Mr Jia
            had provided evidence of the transfer and that he was therefore not the ultimate
            controlling shareholder ( 141,-fctICHA) of Founder TopCo in a form that had been
            negotiated with, and was satisfactory to, Season Smart. Third, Ms Bossert executed a




      42
             T82/24-25.
      43
             [1998] 1 WLR 896.

                                                      22
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 36
                                                              25 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:36
                                                                                #:210




            deed of adherence on 28 July 2018, which was provided to and accepted by Season
            Smart.

      96.   The detailed list of all the documentation provided by Smart King and its counsel to
            Season Smart to evidence the satisfaction of the FF Principal Transfer Requirement
            was set out in Quinn Emanuel's letter to Baker & McKenzie dated 27 August 2018.44 In
            particular, the letter referred to a Certificate of Voting Power Transfer dated 1 August
            2018, 45 which it said was prepared and requested by Season Smart, and which
            showed that Mr Ma was not the ultimate controlling shareholder (A- l71/0JA) of
            Founder TopCo. In the letter, Quinn Emanuel opined that Baker & McKenzie and/or
            Season Smart itself had reviewed all this documentation and confirmed that they were
            sufficient to satisfy the FF Principal Transfer Requirement. An example of evidence of
            this confirmation was the email exchange between Jerry Wang of Faraday and Feifei
            Bian of Sidley Austin on the one hand, and Sze Shing Tan of Baker McKenzie on the
            other, on 25 and 26 July 2018. In that exchange, having provided the passport and
            address details of Lian Bossert, Jerry Wang asked whether any more information was
            needed, and Sze Shing Tan responded that "[ghat is fine for the purposes of the
            documents".46

      97.   As for the FF Principal Director Requirement, Smart King contended that it had
            provided evidence satisfactory to Season Smart that Mr Jia had duly resigned from his
            directorships and position as vice chairman of the Board, with a certificate, the
            language of which had been provided by Season Smart, issued to evidence this. The
            details of the documentation and information provided by Smart King to Season Smart
            were also set out in Quinn Emanuel's 27 August 2018 letter to Baker & McKenzie.47

      98.   Accordingly, Smart King argued that Season Smart had indicated by its words and
            conduct that the FF Principal Transfer Requirement and the FF Principal Director
            Requirement had both been satisfied, and Season Smart should be estopped from now
            contending otherwise. First, at no stage during the course of negotiating the
            documentation required under Sections 3 and 4 did Season Smart or its lawyers
            indicate that anything more than the documentation set out in those sections would be
            required. Second, Season Smart's request that Mr Jianjun Peng be appointed as the
            FF China Chairman and the FF China Legal Representative could only have been
            made if all Parties understood that the A&C had already taken effect.

      99.   With respect to Season Smart's later insistence that it was not "satisfied" that the FF
            Principal Transfer Requirement and the FF Principal Director Requirement had been
            met, Smart King argued that Season Smart's discretion to decide whether those
            requirements had been met was not absolute, and needed to be exercised in good faith
            and not arbitrarily or capriciously. In any case, argued Smart King, Season Smart had
            already exercised its discretion and confirmed that it was satisfied with the
            documentation, and could not then go back on that confirmation, as it had attempted to
            do in the letter from Baker McKenzie dated 24 August 2018.

      100. Smart King also submitted that the specific arguments raised in Baker McKenzie's
           letter to show that the FF Principal Transfer Requirement had not been satisfied were
           groundless. First, Season Smart had raised the concern that the financial standing and
           source of funding of Lian Bossert in acquiring the Founder TopCo shares from Mr Jia
           had not been disclosed and was unclear, and that this cast doubt on whether Mr Jia


             C-59, p.2.
      45     C-48.
      46     Email chain at C•39, p.15.
      nt     C-59, pp.2-3.

                                                    23
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 37
                                                              26 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:37
                                                                                #:211




            had fully and genuinely transferred his interests away and was no longer the ultimate
            controlling shareholder (141Cia$11A) of Founder TopCo. However, argued Smart King,
            all that was required under the Transaction Agreements was a mechanical transfer by
            Mr Jia of the legal interest in his shares to a third party acceptable to Season Smart,"
            and Mr Jia had complied with that requirement. Season Smart did not have the
            additional right under the Transaction Agreements to assess the sufficiency of the
            consideration paid for the shares or the "genuineness" of the transfer, a right which
            Smart King submitted would be wholly subjective and unworkable.

     101. In this regard, Smart King also argued that the commercial context ran in Smart King's
          favour. Mr Jia's stake in Smart King was worth approximately US$1.48 billion, and no
          reasonable commercial party would expect a transfer of that magnitude to be arranged
          in 30 days, let alone the two weeks it in fact took for Ms Bossed to come in to the
          company."

     102. This argument was also supported by the evidence of Jerry Wang, Vice President of
          Global Capital Markets for Faraday, who testified that Evergrande's representatives
          (James Xia, Jimmy Wong and Jianjun Peng) had explained to him orally that the FF
          Principal Transfer Requirement would be met by finding a non-Chinese nominee to
          hold Mr Jia's shares, and that it would be acceptable for Mr Jia to keep the economic
          interest relating to those shares. Indeed, said Mr Wang, disposing of Mr Jia's shares for
          value would have been impossible at the time given Faraday's financial condition.5°

     103. Second, with respect to the letter from the NGA, Smart King said this was simply
          irrelevant. The NGA letter was only issued on 21 August 2018, three weeks after
          Season Smart was required to make the first Accelerated Payment, and after the A&C
          had already taken effect. In any event, the A&C was specifically negotiated in the
          context of the Parties' knowledge of Mr Jia's status as a declared debtor. The fact that
          it was raised again in the NGA letter could not be used retrospectively to build into the
          A&C requirements that were not there.

      104. Third, with respect to Season Smart's complaints that certain foreign exchange
           accounts of Faraday China had been frozen, Smart King argued that this was irrelevant
           since there is nothing in the Transaction Agreements that predicated Season Smart's
           obligation to make the Accelerated Payments on the status of those accounts.

      105. As for the FF Principal Director Requirement, Smart King pointed out that Season
           Smart only purported to be dissatisfied "in substance" with that requirement in Baker
           McKenzie's letter of 31 August 2018, which indicated that Season Smart's position was
           merely a bad faith afterthought. Smart King also rejected Season Smart's argument
           that Mr Jia's close relationships with current directors of Faraday somehow indicated
           that Mr Jia was a "shadow director". Smart King said this accusation was based on
           pure speculation, and in any case Section 4(b) merely required that Mr Jia resign as
           director of each of the relevant companies and as vice chairman of the Board, which Mr
           Jia had done. Furthermore, the A&C did not oblige Mr Jia to give up any and all
           management roles in all of the group companies. On the contrary, Section 4(b) was
           specifically limited to Mr Jia's directorships, and Mr Jia's other rights, including his right
           to remain as CEO of Smart King, were specifically reserved under Section 3(c)(i) of the
           A&C.




      4e     A&C, C-2,
      49     Reply, paragraph 16.
      50     Wang WS, [17].

                                                      24
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 38
                                                              27 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:38
                                                                                #:212




     106. Smart King therefore concluded that Season Smart had no grounds for alleging that the
          FF Principal Transfer Requirement and the FF Principal Director Requirement had not
          been met. The reasons provided by Season Smart were merely post facto excuses to
          justify its withholding of promised payments to Smart King at a critical time, as part of a
          blatant attempt to engineer defaults and to gain control of Faraday China's operations
          and intellectual property.

     107. Apart from the positions expressed by Season Smart with respect to the FF Principal
          Transfer Requirement and the FF Principal Director Requirement in the relevant
          correspondence between the Parties, which have been referred to in the summary of
          Smart King's arguments set out above, Season Smart in its Response set out some
          additional arguments, which are summarised in the following paragraphs.

     108. Season Smart's case as set out in the Response was that, having regard to the
          express words used by the Parties in the A&C, the undisputed factual matrix (including
          notably the negative effect that Mr Jia's continued presence and high level of control
          was having on Faraday China's operations, in particular with respect to dealings with
          the relevant PRC Governmental Authorities and financial institutions), and the
          applicable principles on construction, Sections 3(b) and 4(b) of the A&C plainly require
          Mr Jia to divest himself of all legal and beneficial interest in FF Top (and through it
          Smart King) as well as directorships that would enable him to remain as the ultimate
          controlling shareholder (V,-TaSIJA) exercising actual control over Smart King. Smart
          King did not deny that Mr Jia still held the beneficial interest following the transfer, and
          the FF Principal Transfer Requirement had therefore, in Smart Season's submission,
          not been fulfilled.

     109. Season Smart submitted that the meaning of transfer in Section 3(b)(i) was necessarily
          informed by Section 3(b)00(13), which obliged Smart King to • provide evidence
          satisfactory to Season Smart that Mr Jia was "not the ultimate controlling shareholder
          ( Pfltaill ) of the Founder TopCo following such transfer in such form that is
          satisfactory to [Season Smart] (taking into account relevant Governmental Authorities
          and financial institutions requirements) ... ". Season Smart argued that the references
          to the ultimate controlling shareholder ( RTtl A) and the requirements of the
          relevant Governmental Authorities and financial institutions were crucial and had been
          completely ignored by Smart King, meaning Smart King was not even able to establish
          a triable issue.

     110. Specifically, Season Smart argued that "ultimate controlling shareholder ( Alft-2 A)"
          referred to and included beneficial ownership, having regard to the way that term had
          been used in other documents executed by the Parties, for example clause 7 of the
          Term Sheet (executed only in Chinese),51 wherein a distinction was drawn between
              (shareholder) and 341ffs$LIA (ultimate controlling shareholder). In other words, the
          transfer must not just be the legal title, but everything that constitutes Mr Jia as an
          ultimate controlling shareholder (t ilif,n1A.), including beneficial ownership of the
          shares.

      111. With regard to the phrase "taking into account relevant Governmental Authorities and
           financial institutions requirements", Season Smart contended that this was referable to
           the transfer of Mr Jia's shares and to Mr Jia's not being an ultimate controlling
           shareholder (&-s(iicInklA) after the transfer. Season Smart said this was clear from the
           context leading up to the A&C, and notably the obstacles to Smart King's PRC


      51     C-74.

                                                    25
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 39
                                                              28 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:39
                                                                                #:213




           operations arising from their ownership by and close association with Mr Jia, who was
           regarded with some disapproval by the PRC government and financial institutions, as
           indicated by his status as a "dishonest person subject to enforcement (*(gethEA)".
           In considering whether the relevant evidence was satisfactory, Season Smart was
           therefore entitled to take into account the requirements and opinions of the relevant
           Government Authorities and financial institutions. As the NGA letter indicated, and as
           Season Smart had stated in the correspondence between the Parties, there was a
           doubt in the minds of the Governmental Authorities (and by extension of Season Smart)
           as to whether the transfer effected by Mr Jia was real, and whether after the transfer Mr
           Jia had remained as the ultimate controlling shareholder (Alii-irrIlJA) of Smart King.

      112. As for the FF Principal Director Requirement, Season Smart submitted that, given the
           purpose of Section 3(b) was to remove beneficial ownership from Mr Jia such that he
           ceased to be an ultimate controlling shareholder (rlignlIA), such purpose should
           also inform the construction of Section 4(b). Again, Season Smart argued for
           substance over form: if all that was required under Section 4(b) was for Mr Jia to cease
           his de jure directorships, that would not remove his ability to exercise actual control,
           because there exist in law other forms of directorship that would allow someone who is
           not a de jure director to exercise actual control over the affairs of a company, for
           example "shadow" or de facto directorship. To satisfy the FF Principal Director
           Requirement, therefore, Smart King was obliged to provide satisfactory evidence that
           Mr Jia had resigned as and ceased to be a director (in all forms recognised by law,
           including de facto directorship) of each of the "Founder Entities", Smart King and all
           companies within the Smart King group, and Smart King had failed to do so.

     113. Season Smart also argued that it was irrelevant that following the transfer and
          resignation from the directorships Mr Jia would continue to act as CEO of Smart King
          and retain his rights as "Founder" under the SHA and the Merger Agreement. Being the
          CEO (an employee of Smart King who could be removed) and having certain rights as
          Founder (which were all tied to Mr Jia's carrying out his duties as CEO) did not mean
          that he was entitled to remain in some way as the ultimate controlling shareholder
          (VMINIA). Season Smart also denied the allegation by Smart King witness Jerry
          Wang that, before and at the time of execution of the A&C, Season Smart had assured
          Smart King that Sections 3(b) and 4(b) could be satisfied by transfer to a nominee and
          that Mr Jia could keep his economic interests relating to those shares 52

     114. Season Smart also argued that Smart King's estoppel arguments must fail, because on
          the evidence Season Smart never confirmed to Smart King that Sections 3(b) and 4(b)
          had been satisfied, despite being asked to so confirm by Smart King.53 Furthermore,
          the appointment of Mr Peng as the FF China Chairman and FF China Legal
          Representative did not mean that the A&C had already taken effect. Rather, the
          appointments were made pursuant to the Parties' agreement to clothe Mr Peng with
          the necessary authority as soon as practicable so that he could liaise with the relevant
          Governmental Authorities and financial institutions for the purposes of resolving Smart
          King's ongoing problems in China. The appointments were therefore not an indication
          that the requirements of Sections 3(b) and 4(b) of the A&C had been complied with.54

     115. Smart King in its submissions went to some length to speculate on the motivations of
          Season Smart in not recognising the fulfilment of the FF Principal Transfer
          Requirement and the FF Principal Director Requirement. In particular, Smart King


      52
             Wang WS, [17]
      53
             Rsponse, paragraph 84.
      54
             Ibid.

                                                   26
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 40
                                                              29 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:40
                                                                                #:214




           alleged that Season Smart's claim that it was not "satisfied" that the FF Principal
           Transfer Requirement and the FF Principal Director Requirement had been met was
           simply a tactic in furtherance of its "cash-starve" strategy.

     116. At this stage, based on the evidence before him, the Emergency Arbitrator is not in a
          position to assess the credibility of Smart King's allegations in this regard, and the
          Emergency Arbitrator will not speculate himself on the motivations attributed by Smart
          King to Season Smart's actions. Instead, the Emergency Arbitrator will focus simply on
          whether Smart King has a reasonable chance of persuading the Tribunal that the FF
          Principal Transfer Requirement and the FF Principal Director Requirement had been
          fulfilled, meaning the A&C would have come into effect.

     117. With respect to the FF Principal Transfer Requirement, the first question is whether the
          terms of Section 3 of the A&C require merely a mechanical transfer of the legal interest
          in Mr Jia's shares in Founder TopCo to the Accepted Third Party, or something more.
          In this regard, the Emergency Arbitrator agrees with Season Smart that Section 3(b)(i)
          of the A&C needs to be read together with Section 3(b)(ii)(B). In other words, Mr Jia is
          obliged, within 30 days after the date of signing of the A&C, to provide evidence not
          only of the transfer itself but also that Mr Jia is not the ultimate controlling shareholder
          (0;ictitIA) of Founder TopCo following such transfer, in such form that is satisfactory
          to Season Smart (taking into account the requirements of relevant Governmental
          Authorities and financial institutions).

     118. The Emergency Arbitrator considers that the references to "ultimate controlling
          shareholder (OftAMA)" and "taking into account relevant Governmental Authorities
          and financial institutions requirements" must mean something and that the Tribunal
          might not be easily convinced by Smart King's submission that Mr Jia's divesting
          himself of only the legal but not the beneficial interest in the shares of Smart King was
          sufficient to mean that Mr Jia was no longer the "ultimate controlling shareholder
          ('‘'W-ii$11A)". At the same time, the Emergency Arbitrator is also not persuaded that
          Season Smart's interpretation of "ultimate controlling shareholder                I Sti A )",
          implying a full transfer of all of Mr Jia's legal and beneficial interests in the shares, in
          the context of the relevant factual matrix, is certain to be accepted by the Tribunal.

      119. Indeed, the meaning of "ultimate controlling shareholder (WivrnftliA)" is likely to be
           subject to extensive submission before the Tribunal, particularly as the literal meaning
           of the phrase in Chinese ("actual controlling person" or "actual person in control")
           possibly carries slightly different connotations from the English "ultimate controlling
           shareholder". At the very least, it is not altogether clear to the Emergency Arbitrator in
           the context that the reference to not being an "ultimate controlling shareholder
           (miicinqm" must automatically mean that Mr Jia was obliged under Section 3(b) to
           divest himself of both the legal and the beneficial ownership (however that may be
           defined, which will be another important area of submission before the Tribunal) of the
           shares, which is a key part of Season Smart's argument for saying that the FF Principal
           Transfer Requirement had not been fulfilled.

      120. Taking into account the entire factual matrix, including the documents actually
           requested and reviewed by Season Smart with respect to the transfer of Mr Jia's
           shares to Ms Bossert (which Season Smart's counsel indicated were sufficient, at least
           "for the purposes of the documents" 55), it seems to the Emergency Arbitrator at least
           reasonably possible that Smart King could succeed in its argument that both Parties



      55     C-39, p.15.

                                                     27
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 41
                                                              30 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:41
                                                                                #:215




           understood that the requirement that Mr Jia no longer be the "ultimate controlling
           shareholder (V5fctftlJA)" might be satisfied by transfer to a nominee such as Lian
           Bossed, with Mr Jia retaining certain beneficial interests in the shares, such as the
           economic interests flowing from the shares and/or certain voting rights attached to
           those shares. The same factual matrix appears to the Emergency Arbitrator to provide
           at least a reasonable possibility for Smart King to succeed on one or more of its
           estoppel arguments (whether it be estoppel by representation or estoppel by
           convention), particularly if the Tribunal were persuaded that Season Smart had led
           Smart King to believe that Season Smart had provided all the documentation and other
           evidence that was necessary in this regard, and it was only afterwards that Smart
           Season started to raise new requirements that were not previously discussed or
           justified by the wording of Section 3(b).

      121. The phrase "taking into account relevant Governmental Authorities and financial
           institutions requirements" is also subject to various possible interpretations. At the very
           least, it must mean that, in assessing whether Mr Jia is not the ultimate controlling
           shareholder (gaMn'JA) of Founder TopCo following the transfer, Season Smart can
           take into account, at least to some degree, the requirements of the Governmental
           Authorities and financial institutions. Season Smart says this relates to the fact that Mr
           Jia had been labelled a "dishonest person subject to enforcement" (MAM4TA)".
           This meant that the relevant PRC governmental authorities and banks, particular in
           Guangdong Province where Season Smart intended to further develop its Chinese
           operations, would be understandably wary of providing support if they considered that
           Mr Jia had too much control of Smart King and Smart King's relevant PRC subsidiaries.
           This seems a reasonably likely explanation of the background to Section 3(b), but even
           if it were accurate (and again that would need to be argued fully at the merits stage), it
            would not resolve the question of what "taking into account" actually means in this
            context.

      122. One key question will be how wide a margin should Season Smart be given in deciding
           whether it was satisfied with the evidence provided by Smart King to show it had
           fulfilled its requirements under Section 3(b). Season Smart has conceded that its
           discretionary powers must not be exercised in an unreasonable or capricious way and
           also that the relevant Governmental Authorities or financial institutions did not have a
           decisive or final say as to whether Smart King had satisfied its obligations under
           Section 3(b) of the A&C.56 Nevertheless, if the Tribunal found that Season Smart was
           for whatever reason relying too heavily on the word or opinion of Governmental
           Authorities (or of just one of them, the NGA), it is at least reasonably possible that the
           Tribunal could decide that Season Smart had not exercised its discretion to decide
           whether it was satisfied with the evidence provided by Smart King in a reasonable
           manner and that, moreover, Smart King had objectively complied with its obligations
           under Section 3(b).

      123. In summary, the Emergency Arbitrator can see some merit in both Smart King's and
           Season Smart's arguments with respect to the proper interpretation in context of the
           phrases "ultimate controlling shareholder (           111 )" and "taking into account
           relevant Governmental Authorities and financial institutions requirements". As indicated
           earlier in this Award, the Emergency Arbitrator does not have to (and should not) come
           to any conclusion as to which Party might have the stronger case in this regard. In
           other words, the Emergency Arbitrator is not to make any prejudgment on the merits of
           the Parties' claims and defences. For the purposes of this Application, and having
           assessed the entirety of the Parties' submissions with respect to Section 3(b), it will be


      56      T150/11-13; T150/25 - T151/1.

                                                     28
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 42
                                                              31 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:42
                                                                                #:216




              sufficient if the Emergency Arbitrator is satisfied, and he is so satisfied, that Smart King
              has made out a serious case to answer in respect of the satisfaction of the FF Principal
              Transfer Requirement, and has at least a reasonable possibility of persuading the
              Tribunal that Smart King's obligations under Section 3(b) had been fulfilled.

         124. With respect to the FF Principal Director Requirement, the first question is what
              evidence (satisfactory to Season Smart) Mr Jia needed to show that "he is not the
              director of any Founder Entity or Group Company and is not the vice chairman of the
              Board promptly after effecting the relevant resignations under this Section 4(b)". Smart
              King argued that Section 4(b) merely required Mr Jia to show that he had duly resigned
              from his directorships and position as vice chairman of the Board, which he had done
              by issuing the Certificate of Voting Power Transfer dated 1 August 2018, " the
              language of which had been provided by Season Smart.

         125. One of the main differences between Sections 3(b) and 4(b) of the A&C is that the
              latter provision does not refer to the purpose of Mr Jia's resignations. The Emergency
              Arbitrator is somewhat sceptical of the strength of Season Smart's argument that the
              purpose set out in Section 3(b) should apply to Section 4(b). In addition, it will probably
              not be sufficient for Season Smart to merely raise the possibility that Mr Jia remained
              as a shadow director after his resignations to call into question whether the FF
              Principal Director Requirement had been fulfilled. Given the wording of Section 4(b), in
              the Emergency Arbitrator's opinion the burden will be on Season Smart to demonstrate
              to the Tribunal that Mr Jia had indeed remained as a shadow director and, if he had
              done so, to show why that would be in breach of Section 4(b). In the Emergency
              Arbitrator's opinion, that will not necessarily be an easy burden to discharge.

         126. Accordingly, the Emergency Arbitrator is persuaded that Smart King would have a
              reasonable possibility at the merits stage of this arbitration of establishing to the
              Tribunal that both the FF Principal Transfer Requirement and the FF Principal Director
              Requirement had been satisfied, and that the A&C had therefore come into effect. In
              coming to that conclusion, the Emergency Arbitrator concedes that Season Smart also
              has some valid counterarguments on the question of whether the two requirements had
              been satisfied. Again, it is not the Emergency Arbitrator's task to make a determination
              as to which Party has the stronger case in that regard, which is a matter to be dealt
              with later by the Tribunal.

         127. The next question to be addressed is whether, assuming the Tribunal might be
              persuaded that the FF Principal Transfer Requirement and the FF Principal Director
              Requirement had been met, did that mean that Smart King was also likely to obtain
              declarations from the Tribunal that Season Smart had renounced the Transaction
              Agreements and that therefore Smart King was entitled to terminate, and did terminate
              effective from 3 October 2018, the Transaction Agreements?

         128. As set out by Smart King in its Application es the test for renunciation of a contract
              under Hong Kong law essentially involves a party evincing, by words or conduct, an
              intention not to perform, or expressly declares that he is or will be unable to perform his
              obligations under the contract in some essential respect. Short of an express refusal or
              declaration, the test is to ascertain whether the action or actions of the party in default
              are such as to lead a reasonable person to conclude that it no longer intends to be




         57     C-48.
         56     Application, paragraphs 104-107.

                                                        29
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 43
                                                              32 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:43
                                                                                #:217




            bound by its provisions. This test is an objective one which is independent of the
            subjective intentions of the party said to be renouncing the contract. 59

      129. The party in default may intend in fact to fulfil the contract but may be determined to do
           so only in a manner substantially inconsistent with his obligations. Or, it may refuse to
           perform the contract unless the other party complies with certain conditions not
           required by its terms. In such cases, Hong Kong law would also deem the contract
           renounced.6° Once a party is shown to have renounced the contract, the innocent party
           may accept the renunciation, treat it as discharging him from further performance, and
           sue for damages.'

      130. By refusing to comply with the terms of the A&C, and in particular in failing to make the
           payment of US$300 million due on 31 July 2018, Smart King submitted that Season
           Smart had renounced the entire suite of Transaction Agreements between the Parties.
           Smart King was therefore entitled to accept that renunciation and to terminate the
           Transaction Agreements, which termination was notified on 3 October 2018, as
           confirmed in the Notice of Arbitration.

     131. Season Smart submitted that even if there had been any breach of the A&C by Season
          Smart (which it denied), the A&C was only one of many agreements entered into
          between the Parties and the alleged breach of the A&C would not amount to, or be
          sufficient for, a repudiation of the entire bargain of the merger leading to the current
          corporate structure and Season Smart's investment into it.

     132. The Emergency Arbitrator is persuaded that, if the Tribunal found that the FF Principal
          Transfer Requirement and the FF Principal Director Requirement had been satisfied,
          that should necessarily mean a finding that the A&C had come into effect and that its
          terms, including the Accelerated Payment schedule set out in Section 2(a)(i) of the
          A&C, had become binding on the Parties. A failure to make any of those payments
          when due would therefore be very likely to be held to be a renunciation, or repudiatory
          breach, of the A&C entitling Smart King to either affirm the contract and press the party
          in breach (in that scenario Season Smart) to perform or to terminate those agreements,
          meaning the innocent party (in the same scenario Smart King) would be entitled to treat
          itself as discharged from future performance. There is no specific provision for
          termination for breach in the A&C, and so Smart King would be relying on its right to
          terminate under common law.

     133. The only caveat to that conclusion is with respect to the issue of whether a breach of
          the A&C would entitle Smart King to terminate all the Transaction Agreements, as
          Smart King contended. There was not enough information before the Emergency
          Arbitrator to allow him to come to even a preliminary assessment on that issue. There
          are also other issues that were referred to by the Parties in relation to the Application,
          but not in such detail as to allow the Emergency Arbitrator to factor them in to his
          assessment of whether Smart King had a reasonable possibility of succeeding on the
          merits. Examples included the scope of applicability of the exceptions to the
          requirement for consent set out in paragraph (c) of Schedule II of the SHA, and the
          significance of the liquidated damages provision in 5.12(d) of the Merger Agreement.
          Those are issues that will no doubt be aired in more detail at the merits stage.


      59     Leung Yuk Lin Va King's Glory Educational Centre and ors v Karson Oten Fan, Karno [2009] HKCFI 566,
             CL-13, at [256]1260], citing Chitty on Contracts, 13th Edition, Vol 1; Tinchant S A v Tak Wo Metal
             Industries and anor [2003] HKCFI 865, CL-14, at [33], citing Chitty on Contracts, 28th Edition.
      60     Ibid.
     61      Tinchant S A v Tak Wo Metal Industries and anor [2003] HKCFI 865, CL-14, at [33], citing Chitty on
             Contracts, 28th Edition.

                                                         30
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 44
                                                              33 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:44
                                                                                #:218




      134. The next question to address is whether Smart King would have a reasonable chance
           of obtaining the other relief it seeks in the Notice of Arbitration on the assumption that
           its termination of the A&C and related Transaction Agreements was found to be valid.
           As noted above, as well as damages in an amount to be determined, Smart King also
           seeks an order that Season Smart comply with all reasonable requests made by Smart
           King for the purposes of effecting the amendment and restatement of the Smart King
           Articles to revert to the version extant immediately prior to the execution of the SHA,
           including by exercising its voting rights in passing the required special resolutions and
           by providing the necessary written approvals.

      135. Season Smart did not dispute Smart King's right to claim damages in the event of a
           valid termination, although it reserved its rights on whether Smart King would be
           entitled to terminate any or all of the Transaction Agreements in case of a breach by
           Season Smart of any of those agreements. Season Smart also argued that Smart King
           had no prospect of obtaining any relief with respect to an amendment and restatement
           of the Smart King Articles, because it was, it said, misconceived as a matter of law.
           First, Season Smart argued that termination of an agreement only operates
           prospectively and does not nullify a contract, unlike rescission, which refers to the
           retrospective avoidance (ab initio) of a voidable contract. Therefore, submitted Season
           Smart, there was no basis for Smart King to seek to reverse the Smart King Articles to
           the pre-contractual position.

     136. Moreover, rescission was only available on limited grounds such as fraud, duress and
          misrepresentation and can only be effected in integrum, meaning that Smart King must
          first return everything it received from Season Smart pursuant to the Transaction
          Agreements, including the US$800 million paid to Smart King by way of Subscription
          Payments. Season Smart noted that Smart King has not made, has not offered to
          make, and given its supposed insolvency is plainly incapable of making, counter-
          restitution as required. Accordingly, argued Season Smart, rescission would not be
          open to Smart King in any event.

     137. In response, Smart King denied that what it was seeking in the main arbitration
          amounted to rescission. Rather, its prayer for relief in relation to the amendment of the
          Smart King Articles was a form of relief that would only operate as a discharge of future
          performance in relation to the consent rights.'

     138. With respect to damages, the Emergency Arbitrator sees no barrier in principle to
          damages being claimed by Smart King for any losses that it might have suffered as a
          result of Season Smart's renunciation of the Transaction Agreements, if confirmed by
          the Tribunal, subject to the usual rules on causation, foreseeability and mitigation.

     139. As for Smart King's request for an order that Season Smart cooperate to effect an
          amendment and restatement of the Smart King Articles, the Emergency Arbitrator
          considers that Smart King would have a reasonable possibility of persuading the
          Tribunal that such a remedy was within its powers to grant in order to give effect to the
          termination of the Transaction Agreements and the consequent discontinuation of
          Season Smart's consent rights in respect of financing.

     140. In summary, the Emergency Arbitrator is of the view that Smart King has established a
          reasonably arguable case that it can prevail on the merits, including with respect to at
          least some of the relief that it seeks from the Tribunal.


     62
             Reply, paragraph 34.

                                                    31
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 45
                                                              34 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:45
                                                                                #:219




      (3)   Urgency and the need to avoid irreparable harm

      141. Urgency is a key criterion for consideration of an application for Emergency Relief, and
           an applicant under the HKIAC Rules must show, pursuant to Article 2(d) of the
           Emergency Arbitrator Procedures, that it needs the Emergency Relief on an urgent
           basis that cannot await the constitution of the Tribunal. In practice, the applicant must
           show that the relief is required on an urgent basis that cannot await a grant of interim
           relief by the Tribunal yet to be constituted. The concept of urgency is often considered
           together with the question of irreparable harm: in other words the Emergency Arbitrator
           should ask whether the Emergency Relief was urgently required to prevent irreparable
           harm to the applicant.

      142. Smart King submitted that it needed interim relief urgently because without a rapid
           injection of funds to cover its ongoing expenses it risked being insolvent by the end of
           October 2018. Smart King submitted that its urgent need for funding was self-evident
           as demonstrated by the Parties' agreement, in the MO signed in July 2018, to the
           Accelerated Payment schedule in relation to Season Smart's investments in Smart
           King.

      143. Michael Agosta, VP of Finance of Faraday, set out in his witness statement a summary
           of Faraday's current financial commitments and obligations, including a payroll
           obligation of US$7.9 million every two weeks (US$189.2 million on an annual basis),
           the need for US$116 million for Faraday to position itself to commence production of
           the FF 91 vehicle by the December 2018 target date, and an average total payments to
           suppliers of US$40 million each month, with at the beginning of October 2018 more
           than US$59 million owed to suppliers considered past due.

      144. As of July 2018, Faraday had projected that it would need approximately US$663
           million between August and December 2018 to fund its ongoing expenses and to
           prepare for manufacture of the FF 91 beginning in December 2018. That is what led to
           the amendments to the Transaction Agreements encapsulated in the A&C. Mr Agosta
           also advised that, as of 26 September 2018, Faraday had only US$18.1 million in cash
           left in its bank accounts.

      145. For all of the above reasons, Mr Agosta opined that Faraday needed an immediate
           source of alternative financing to continue its operations.

      146. Season Smart in its Response submitted that the Emergency Arbitrator should be
           cautious before accepting Smart King's unsubstantiated claims about urgency and
           imminent insolvency, which claims Season Smart noted were easy to make. Season
           Smart argued that the Emergency Arbitrator should only agree to provide interim relief
           if he was satisfied about the genuineness of the urgency, and suggested that the
           applicant had a high threshold to reach in that regard. Season Smart also warned
           against taking any action that would amount to fashioning an "extra-contractual or
           extra-legal solution for the parties".63

      147. In particular, Season Smart said that the Emergency Arbitrator should approach the
           allegation of imminent insolvency with a critical eye. For example, the allegation of
           insolvency in Mr Agosta's witness statement was conditional upon there being no cash
           infusion. Mr Agosta, however, referred to other possible sources that would enable



      63
             Response, paragraph 12(2).

                                                    32
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 46
                                                              35 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:46
                                                                                #:220




            Faraday to meet payroll on 31 October 2018.64 In addition, Season Smart also cast
            doubt on the urgency of Smart King's need for relief by pointing out that Smart King
            was incurring considerable lawyers' expenses to sue Season Smart, when one would
            have expected Mr Jia, to whom the benefit of any relief obtained in this Application
            would likely inure, to expend his own funds to pursue Season Smart.

      148. The Emergency Arbitrator agrees with Smart King's response on this point in its Reply,
           in other words that even if any of the other potential sources of funds referred to by Mr
           Agosta eventuated, it was unlikely to be sufficient to cover Smart King's near-term
           financial needs.65 The Emergency Arbitrator also does not consider that Smart King's
           decision to appoint counsel to prosecute its claims should be read as a sign that Smart
           King is not in urgent need of funding.

      149. The Emergency Arbitrator also agrees with Smart King's submission that the question
           of urgency is prima facie established given that the Parties agreed in the A&C that
           Smart King needed funding more urgently than previously contemplated, with the first
           Accelerated Payment of US$300 million scheduled to be made by Season Smart by
           31 July 2018. That cash injection has not been made, which clearly leaves Smart King
           in a difficult position given the type of financial commitments indicated by Mr Agosta in
           his witness statement, even if the Emergency Arbitrator does not have the benefit of a
           neutral assessment to confirm whether Smart King is actually facing the threat of
           insolvency and, if so, how imminent that threat is.

      150. The test for urgency under the Emergency Arbitrator Procedures is whether the relief is
           so urgent that it cannot wait the establishment of the Tribunal in this arbitration.
           Assuming that this arbitration is not submitted to resolution under the Expedited
           Procedure, It is expected that the establishment of the three-person Tribunal envisaged
           by Section 16.6 of the SHA and any issuance of interim relief by that Tribunal is
           unlikely to take place before the end of November 2018 at the earliest.66 It is possible
           that, as Season Smart submits, other interim solutions can be found for Smart King's
           financial problems and that insolvency is not as imminent as Smart King alleges, in
           which case Smart King should be able to wait until the Tribunal is constituted and then
           ask that Tribunal for the interim relief if it is still needed. However, the Emergency
           Arbitrator is persuaded, from the evidence provided by Smart King, that the risk of
           harm is sufficiently real and imminent that it would be imprudent to conclude that the
           matter can wait. As submitted by Smart King, being driven out of business is likely to
           constitute irreparable harm that cannot be adequately remedied by damages and
           therefore justifies serious consideration of an award of interim relief.67

     151. The prospect of imminent insolvency is just one possible example of irreparable harm
          that Smart King says it might face if it does not receive the Emergency Relief it seeks.
          As indicated by the wording of Article 23.4(a) of the HKIAC Rules, the question of
          urgency is not considered in a vacuum and the applicant must show that the
          Emergency Relief requested is necessary to avoid irreparable harm.

     152. Smart King pointed out that, in light of the provisions of Section 16.9 of the SHA, the
          Parties had specifically agreed that damages would not be an adequate remedy for
          breach or non-performance of any of the Transaction Agreements and that, therefore,
          interim injunctive relief could be obtained. Smart King submitted that the Emergency
          Arbitrator therefore need not consider the element of irreparable harm further, as the


     64
             Agosta WS, [26-27].
     65
             Reply, paragraph 2; Agosta WS, [26].
     66      T89/25 — T90/1.
     67      For example, Walsh v Bank of Scotland plc [2012] NIQB 36, CL-10.

                                                         33
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 47
                                                              36 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:47
                                                                                #:221




           Parties had effectively waived it by agreement. The relevant second paragraph of
           Section 16.9 provides as follows:

                   Without limiting the foregoing, the Parties hereto acknowledge and agree
                   irreparable harm may occur for which money damages would not be an
                   adequate remedy in the event that any of the provisions of this Agreement
                   were not performed in accordance with their specific terms or were
                   otherwise breached. It is accordingly agreed that the Parties shall be
                   entitled to injunction to prevent breaches of this Agreement and to enforce
                   specifically the terms and provisions of this Agreement.

      153. Season Smart responded that, even if Smart King passed the hurdle of demonstrating
           that it had a reasonable possibility of succeeding on the merits, the Emergency
           Arbitrator cannot rely on Section 16.9 of the SHA to grant the orders sought by Smart
           King. That is because if a party seeks the discretionary remedy of a tribunal, the
           discretion of whether to grant such a remedy is still that of the tribunal, or the
           Emergency Arbitrator in the present case, and cannot be ousted by mere agreement.

      154. In any event, argued Season Smart, Section 16.9 was not incorporated into the A&C.
           Further, even if Section 16.9 were engaged, Season Smart submitted that the scope of
           the section was limited to injunctions to prevent breaches of the SHA and to enforce
           specifically the terms and provisions of the SHA, and the interim relief now sought by
           Smart King was neither intended to prevent breach of the A&C nor to enforce it. Smart
           King was not seeking payment of the US$300 million by Season Smart (the alleged
           breach); the key order sought was rather to suspend and alter the contractual
           provisions in the SHA. The relief sought was therefore, submitted Season Smart,
           outside the scope of Section 16.9 and Smart King could not rely on that provision to
           support its claim for Emergency Relief.

      155. The Emergency Arbitrator does not necessarily agree with Season Smart that Section
           16.9 is not part of the A&C. The A&C was signed to amend the SHA and the Merger
           Agreement, and Section 7 of the A&C makes it clear that, except as set forth in the
           A&C, the terms of the SHA and Merger Agreement shall remain in full force and effect.
           In other words, an allegation of breach of the A&C might also be characterised as an
           allegation of breach of the SHA, as modified by the A&C, or of the Merger Agreement,
           as modified by the A&C, as the case may be. If the Tribunal accepted that analysis,
           Smart King could therefore very well be found to have the right to invoke the provisions
           of Section 16.9 in its allegation of breach.

      156. Having said that, the Emergency Arbitrator agrees with Season Smart that the
           provisions of Section 16.9 are unlikely to be held to effect a waiver of the need to
           consider the element of irreparable harm. The wording of Section 16.9 does not
           remove the Emergency Arbitrator's discretion to determine whether irreparable harm
           might occur for which money damages would not be an adequate remedy. It merely
           confirms the right of a party to apply for an injunction to prevent breaches of an
           agreement, after which the Emergency Arbitrator would apply the usual criteria to
           assess whether injunctive relief should in fact be granted. The Emergency Arbitrator
           also agrees with Season Smart that Section 16.9 is probably not applicable in the
           present case because the Emergency Relief requested by Smart King is not, strictly
           speaking, to prevent breaches of, or to enforce the terms and provisions of, the SHA
           (as amended by the A&C).

      157. The Emergency Arbitrator will therefore need to examine whether irreparable harm is
           likely to be suffered by Smart King if the Emergency Relief is not granted, and whether
           that harm cannot be adequately remedied by damages. The first thing to note is that in
           commercial cases it may be very difficult to demonstrate truly "irreparable" harm that

                                                       34
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 48
                                                              37 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:48
                                                                                #:222




            cannot be compensated by money damages in a final award. Many arbitration
            practitioners suggest that a more realistic approach is to apply the threshold of "serious"
            harm, and that it would suffice for an applicant to show that if the interim relief were not
            ordered, the losses the applicant would suffer might not be fully reparable by a
            subsequent award of damages.'

      158. In any case, Smart King's position is that the damage it will suffer if it does not access
           external funding as soon as possible will indeed not just be serious but irreparable,
           since the company is facing imminent insolvency. If insolvency does indeed eventuate,
           Smart King argued that a damages award was unlikely to adequately remedy its loss,
           in particular because if Smart King becomes insolvent it will almost definitely lose the
           narrow-window opportunity to launch its FF 91 electric vehicle on the market ahead of
           electric vehicles being developed by competitors.

     159. Apart from the threat of insolvency, Smart King's witness Michael Agosta set out in his
          witness statement other examples of irreparable harm that Smart King would suffer if it
          did not urgently receive a cash injection. These included the fact that Faraday would be
          obliged to lay off all of its 1,704 employees absent sufficient funding. Furthermore, as a
          result of the "payment stoppage", Mr Agosta reported that key suppliers were already
          beginning to abandon Faraday, and they could not easily be replaced, Finally, Mr
          Agosta addressed the irreparable harm that would be caused by a delayed market
          entry. He explained that Faraday had always contemplated being second to enter the
          high-end electric vehicle market after Tesla, and ahead of competitors such as Porsche,
          BMW, Audi and Mercedes. To do that, Faraday had planned to begin manufacturing
          the FF 91 in December 2018 and commence sales as soon as possible in 2019, before
          the market became saturated by the electric vehicles of those competitors, which was
          expected to happen in about late 2019. Because of Season Smart's failure to make the
          first Accelerated Payment due under the A&C on 31 July 2018, Mr Agosta said that
          Faraday will no longer be able to meet the December 2018 target, but might still be
          able to begin manufacturing by the third quarter of 2019 if it were able to secure
          additional funding immediately.

     160. Based on the evidence discussed above, the Emergency Arbitrator is satisfied that
          Smart King has made out a reasonably compelling prima facie case for urgency and
          the risk of irreparable harm if it does not receive additional funding promptly. As noted
          above, urgency is apparent from the fact that both Parties agreed in July this year to
          accelerate Season Smart's funding of Smart King by injecting US$700 million in
          advance of the originally scheduled date for the next payment (February 2019)
          provided for in Section 5.12 of the Merger Agreement. While it is difficult for Smart King
          to provide definitive proof that insolvency is imminent and that without funding it will
          irreversibly lose its opportunity to enter into the electric vehicle market, in the
          Emergency Arbitrator's opinion Smart King has put forward a persuasive case that
          those outcomes would be a reasonably likely and rapid consequence of a continued
          failure to secure funding, and that the harm thereby caused would not be adequately
          recompensed by an award of damages.

      (4)   Proportionality or Balance of Harm

      161. It will not, however, be sufficient for Smart King to succeed in this Application merely by
           showing that it has a reasonable possibility of succeeding on the merits, that Smart
           King is in urgent need of funding, that it faces insolvency if it does not secure that


      68     See Nathalie Voser, Interim Relief in International Arbitration: The Tendency Towards a More Business-
             Oriented Approach, Dispute Resolution International, Vo1.1, No.2, December 2007, pp. 181-183.

                                                           35
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 49
                                                              38 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:49
                                                                                #:223




           funding in short order, and that any loss thereby incurred could not be adequately
           remedied by an award of damages. The Emergency Arbitrator must also consider the
           second part of the test set out in Article 23.4(a) of the HKIAC Rules, in other words he
           must assess whether the harm likely to be suffered by Smart King substantially
           outweighs the harm that is likely to result to Season Smart if the Emergency Relief is
           granted.

     162. As Season Smart pointed out in its Response,62 the factors to be taken into account in
          balance of convenience or harm exercise envisaged by Article 23.4(a) have been
          explored in detail by the courts. As outlined in Olint,70 the factors that a tribunal should
          take into account will include: (i) the prejudice that Smart King may suffer if no
          injunction is granted and Season Smart may suffer if it is; (ii) the likelihood of such
          prejudice actually occurring; (iii) the extent to which the prejudice to Smart King and
          Season Smart may be compensated by an award of damages or the enforcement of
          undertakings; (iv) the likelihood of either Party being able to satisfy such an award; and
          (v) the likelihood that the injunctive relief will turn out to have been wrongly granted or
          withheld. In other words, in considering the balance of harm or convenience, the task of
          the Emergency Arbitrator was to assess whether the granting or the withholding of the
          requested relief was more likely to produce a just result. It was agreed by the Parties
          that this approach would also be followed in the Hong Kong courts.

     163. At the Hearing, counsel for Smart King picked up on point (v) in the preceding
          paragraph and submitted that the question for the Emergency Arbiitrator was: what are
          the risks that the Emergency Arbitrator might "wrongly' order the suspension of any of
          Season Smart's consent rights with respect to financing ("wrongly" in the sense that the
          Tribunal at the merits stage decides in favour of Season Smart on that issue)?71

     164. There are various other factors that the Emergency Arbitrator must keep in mind when
          carrying out this balancing exercise. The Emergency Arbitrator must be convinced that
          the requested relief is not only justified and appropriate, but that it is also the type of
          relief that he can order given the Parties' existing contractual arrangements and any
          other provisions of applicable law. In particular, the Emergency Arbitrator needs to
          keep in mind the overriding principle that any relief ordered must be of an interim or
          temporary nature. In other words, the Emergency Arbitrator should not do anything to
          permanently alter the contractual arrangements of the Parties pending the hearing of
          the merits of the arbitration claims by the Tribunal. As submitted by Season Smart, the
          Emergency Arbitrator should also make an assessment of the likely utility of the
          requested relief in remedying or preventing the imminent harm.

     165. Season Smart in its Response essentially raised five points against Smart King in
          relation to the balance of harm assessment: (1) the requested order is not interim or
          temporary, it will have permanent and irreversible effects and the Emergency Arbitrator
          has no jurisdiction to make it; (2) there would be no utility in ordering the requested
          relief; (3) the interim relief sought is unnecessary for a number of reasons; (4) Season
          Smart will suffer irreparable harm not compensable by damages if the Emergency
          Relief is granted; and (5) the undertakings offered by Smart King will be ineffective in
          mitigating the irreparable harm that Season Smart says it will suffer if the Emergency
          Relief were granted. Season Smart submitted that, taking all these factors into account,
          the balance of convenience or harm clearly tilted against the granting of the Emergency
          Relief, and the Emergency Arbitrator must therefore resist the temptation to "do
          something about" the situation as advocated by Smart King.


     69     Response, paragraph 57 (3) and (4).
     10     See Glint, §16, CL-8.
     71     T50/3-7; T82/15-19; T98/8-19.

                                                    36
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 50
                                                              39 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:50
                                                                                #:224




      166. For the most recent articulation of the Season Smart's position on the above points, it
           is useful to refer to Season Smart's Response to Revised Request dated 22 October
           2018, which addresses the relevant issues in light of the most recent iteration of the
           Emergency Relief requested by Smart King, i.e., in the Revised Request filed by Smart
           King on '19 October 2018.

      167. On the first point, Season Smart submitted that Smart King was misguided in its
           repeated conflation of the concepts of (i) relief that is permanent in nature (and hence
           cannot be an interim measure for the purposes of the HKIAC Rules); and (ii) a relief
           that is "temporary", "conservative" or "interim" in nature, but which has permanent or
           irreversible consequences. Season Smart argued that first and foremost, under Article
           23 of the HKIAC Rules, the focus is on the measure — whether it is final or interim in
           nature — and not whether it is a final or interim disposal of the issues in dispute. The
           Emergency Arbitrator's task is therefore to first look at the requested measure
           proposed by Smart King and to ask whether it is by nature something that is permanent
           or interim in nature. A permanent measure is one that, once granted, cannot be undone,
           regardless of whether it has consequences that are irreversible. Moreover, a
           permanent measure is one that goes to the Emergency Arbitrator's jurisdiction,
           whereas the issue of irreversible consequences is a separate matter, going not to
           jurisdiction but to the balance of convenience or harm.

     168. Applying those principles, Season Smart argued that since the order requested by
          Smart King is in essence an order compelling Season Smart to give consent to a
          particular course of action and thereby rewrite the Parties' contractual agreements, this
          would be a permanent measure because the consent once given cannot be "un-given".
          In support of this proposition, Season Smart drew the Emergency Arbitrator's attention
          to authority such as Arbitration in Hong Kong: A Practical Guide,72 which referred to
          SCC Emergency Arbitrations 144/2010 and 010/2012.' In addition, in assessing
          whether the measure was permanent or interim in nature, Season Smart submitted that
          the law looks at substance and not the form.74 In other words, one must not just look at
          the semantics (for example whether the applicant uses the wording "enjoin" or
          "restrain") but also at the substance to identify the true nature of the requested
          measure.

     169. The Emergency Arbitrator agrees that one needs to be cautious before ordering relief
          that is in nature more mandatory than prohibitory, but he is not convinced that the relief
          requested by Smart King, in its final iteration in the Revised Request, is in fact clearly
          mandatory in nature, at least not the draft order entitled Option 2. Furthermore, as
          stated by Ma CJ in his commentary on the SCC cases, the real issue is whether "the
          relief being sought is final (i.e., the relief would effectively provide a final determination
          of the rights of the parties regarding the dispute)".75 The Emergency Arbitrator does not
          consider that the Emergency Relief requested by Smart King would effectively provide
          a final determination of the rights of, or the key substantive issues between, the Parties
          in the present dispute, for example as to whether Season Smart had renounced the
          Transaction Agreements and whether Smart King had a right to terminate those
          agreements.




      72     Ma Wet al, 4th edition, §§12.084-12.085, RL-34.
      73     RL-35.
      74
             Hounslow London Borough Council v Twickenham Garden Developments Ltd [1971]1 Ch 233, 268 E-H
             (per Megarry J), RL1-2.
      75
             supra, 72, at §12-084.

                                                      37
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 51
                                                              40 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:51
                                                                                #:225




      170. On the second argument, that of utility, Season Smart said first that since the same
           consent rights appeared in Article 49.2 of the Smart King Articles, requiring approval at
           the shareholder level for Reserved Matters under the SHA, it was difficult to discern
           any real utility in the requested Emergency Relief. The Emergency Arbitrator notes that
           that concern now seems to have been resolved since, in its Revised Request, Smart
           King refers specifically to the provisions of Sections 33.1, 49.2 and Schedule I of the
           Smart King Articles being covered by the requested order.

      171. Further on the utility point, Season Smart argued that in the only expression of interest
           from a financial institution submitted to date by Smart King (the redacted letter dated 14
           October 2018 exhibited at C-107), the interest is expressed to be subject to the
           removal of Evergrande's consent rights. Therefore, argued Season Smart, an order
           that merely enjoins Season Smart from exercising its consent rights is unlikely to
           satisfy potential lenders, who would likely want to see a permanent removal of Season
           Smart's consent rights. Smart King countered with the evidence of Mr Agosta to the
           effect that the requested order would indeed give comfort to potential lenders and was
           "critical to attracting and procuring such external financing".76 Smart King submitted
           that given Mr Agosta's decades of experience in financing in the automotive industry,
           his uncontested evidence should be preferred over the speculations of Season Smart's
           counsel in this regard.

      172. On the related question of necessity, Season Smart submitted that, apart from the
           vague expression of interest contained in the letter of 14 October 2018, there was
           simply no financier in sight at the moment, and so ordering the requested relief would
           be putting the cart before the horse. What Smart King should do instead, suggested
           Season Smart, was to find a concrete proposal of financing and present it to the Board
           for its consideration. Granting the Emergency Relief requested would be equivalent to
           giving Smart King carte blanche to do what it wanted, to the possible detriment of
           existing shareholders such as Season Smart. Furthermore, Smart King had asserted in
           its Application that it was confident that, due to its termination of the Transaction
           Agreements, Season Smart already no longer had the right to exercise any consent
           rights with respect to financing. Given that position, Season Smart argued that Smart
           King should have the courage of its convictions and directly seek financing proposals in
           the market rather than apply for Emergency Relief. Smart King replied that even the
           risk that Season Smart would attempt to assert its consent rights could be enough to
           stymie any efforts to procure financing and that Season Smart's submission in fact
           amounted to asking potential lenders to have the courage of Smart King's convictions,
           which was unreasonable. Hence the requested Emergency Relief, which was intended
           to help get an offer of financial assistance on the table for Smart King's Board to
           consider. Far from being a matter of carte blanche, Smart King argued that it was
           asking for very limited, targeted relief to prevent Season Smart from effectively playing
           "spoiler".

      173. Season Smart assured the Emergency Arbitrator on several occasions that it was in
           fact prepared to consider any reasonable proposal for equity financing, but that Smart
           King had not yet tabled any such proposal. In its latest submission (the Response to
           Revised Request), Season Smart also reiterated its stance that it had not and would
           not unreasonably withhold its consent to reasonable debt financing proposals. Further,
           it said that it was prepared to consider favourably the use of Smart King's Los Angeles
           headquarters and Nevada manufacturing plant as security in order to enable Smart
           King to raise funds immediately. In its reply letter dated 23 October 2018 to the
           Response to Revised Request, Smart King argued that Season Smart's proposal in


      76     WS Agosta, [48].

                                                    38
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 52
                                                              41 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:52
                                                                                #:226




           respect of its liens over Smart King's real property in Los Angeles and Nevada was so
           heavily qualified as to be meaningless. Furthermore, even if those liens were released,
           Season Smart's conditions would make it impossible for Smart King to obtain short-
           term financing. Given Season Smart's actions to date in refusing to comply with its
           obligations to fund the company, Smart King said that Season Smart's assurances in
           this regard were hollow and should not be taken at face value.

      174. Season Smart's fourth objection was that the Emergency Relief, if ordered, would
           cause irreparable harm and irremediable prejudice to Season Smart not compensable
           by damages. Season Smart would be potentially diluted in its shareholding and might
           have to accept a new shareholder in Smart King that was unacceptable to it. In those
           circumstances, Season Smart's counsel suggested at the Hearing that Smart King's
           assurances that Season Smart could be compensated by damages were "vacuous"
           and "meaningless" because, first, such damages would be very difficult to measure and,
           secondly, Smart King had not shown that it would be "good for the damages" by, for
           example, offering to fortify any damages.77

      175. In response, Smart King submitted that it had difficulty seeing what the irreparable
           harm might be for Season Smart if the Emergency Relief were ordered. Any diminution
           in the value of Season Smart's shares could readily be compensable by an award of
           damages. Furthermore, argued Smart King, the effect of the relief on Season Smart's
           shareholder rights would be minimal, as Season Smart was only asking for one right
           (the right to consent or not to finance) to be held in abeyance to enable the company to
           obtain necessary financing pending resolution of the merits of the dispute, or at least
           until such time as the Tribunal could reconsider the matter. That, suggested Smart King,
           amounted to very little when weighed in the balance of the possible imminent
           insolvency of Smart King. Furthermore, if Season Smart prevailed on the merits, Smart
           King submitted that all of Season Smart's consent rights would come back immediately
           into force.78

       76. The Emergency Arbitrator considers that the risk of prejudice to Season Smart needs
           to be taken seriously, and particular in relation to any solution that might effect a
           change in the shareholding of Smart King, which might not be easily reversible if
           Season Smart prevailed on the merits. The Emergency Arbitrator should also not
           accept too lightly the assurances by Smart King that the consequences of any
           Emergency Relief (for example a possible shareholding change in the company) could
           be remedied by an award of damages. At the same time, the Emergency Arbitrator
           should also not accept at face value the assurances of Season Smart that it is
           prepared to seriously consider any reasonable specific proposal to meet the funding
           needs of Smart King, particularly in light of Season Smart's seeming insouciance in the
           face of an imminent inability by Smart King to meet its immediate, let alone medium-
           term, spending obligations.

      177. In summary, the assessment of possible harm to Season Smart needs to be balanced
            against the potential harm to Smart King if the Emergency Relief is not ordered. In that
            regard, Season Smart urged the Emergency Arbitrator to be wary of Smart King
            exaggerating the risk of imminent insolvency. However, as noted above, the
            Emergency Arbitrator is indeed persuaded on the evidence presented to him that there
            is an imminent risk of economic harm to Smart King including the possibility that Smart
            King will very soon be unable to pay its debts and day-to-day expenses, in other words
            the very definition of insolvency. Indeed, as Smart King noted, if the prospect of



      77     T119/22 - 120/21.
      7E     T93/19 - 94/1.

                                                    39
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 53
                                                              42 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:53
                                                                                #:227




           imminent insolvency is real, then both Parties will benefit from any reasonable relief
           that would enable the company to continue as a going concern, and Season Smart
           would suffer as much as the other shareholders if Smart King became insolvent/9

      178. At the same time, the balance of harm and proportionality assessment needed to take
           into account the effect and effectiveness of the undertakings proposed by Smart King
           in return for its request for Emergency Relief, in other words the fifth point of objection
           raised by Season Smart. That question will be examined in the paragraphs below.

     179. Season Smart contended that the undertakings offered by Smart King would be
          ineffective in mitigating the irreparable harm that Season Smart says it will suffer, and
          were another example of putting the cart before the horse. Moreover, in the absence of
          a specific financing proposal, it was difficult to assess what kind of protections might be
          necessary in order to hold the balance between the Parties .99

     180. Smart King responded, first, that in relation to the assessment of the balance of harm, it
          went without saying that there was no guarantee that Season Smart would not be
          harmed at all by the granting of the Emergency Relief. Further, that the undertakings
          were also not designed to prevent Season Smart from suffering any harm at all, but to
          mitigate that harm. For example, Smart King's undertaking regarding dilution was not
          designed to prevent any dilution whatsoever, but to ensure that any dilution would be
          shared proportionately with other classes of shareholders. With respect to the
          undertaking as to the protection of the value of Season Smart's shares, in response to
          Season Smart's complaints that the original relevant undertaking did not take into
          account the US$800 million that Season Smart had already invested into the company,
          Smart King's counsel gave an assurance at the Hearing that Smart King was happy to
          give that further undertaking.' As for the financing cap undertaking, Smart King
          submitted that Season Smart had not addressed the effectiveness of this condition
          directly, and had merely reiterated its view that Smart King should be not granted any
          relief at all with respect to the sourcing of financing.

      181. Following directions from the Emergency Arbitrator at the Hearing, Smart King
           modified its undertakings in its Revised Request, with the original undertakings now
           reframed as "conditions" to any acceptable financing proposal (Proposal). These
           modified "conditions" were addressed by Season Smart at paragraph 10 of its
           Response to Revised Request. With respect to the first undertaking or "condition", to
           the effect that any Proposal would need to be approved by a majority of the Board,
           Season Smart argued that this was meaningless in terms of protection, because Mr Jia
           had control of five directors, whereas Season Smart only had two, and that once
           Season Smart lost its protection of positive consent under the Reserved Matters, Mr Jia
           would be able to push through any proposal he saw fit.

      182. With respect to new condition (ii), which revised the total fundraising cap for alternative
           debt or equity financing down from the US$700 million requested in the Application to a
           new cap of US$500 million, Season Smart noted that this still represented a substantial
           interest in Smart King (about 11% on an undiluted basis). Moreover, Season Smart
           pointed out that the potential prejudice to Season Smart was compounded by the fact
           that it remained unclear what rights (for example voting rights, rights to appoint
           directors and reserved matter rights) would attach to that substantial interest.




      79     T95/23-25.
      80     T206/9-22; 1240/18-25.
      81     T95/5-8.

                                                     40
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 54
                                                              43 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:54
                                                                                #:228




     183. With respect to new condition (iii), Season Smart objected to the formulation on the
          grounds of internal inconsistency and unreasonableness. Notably, Season Smart said
          that paragraph A of condition (iii) only addressed dilution of shareholding but was
          completely silent on the rights attached to each class of shares. Paragraph C of
          condition (iii) would give Season Smart certain preemptive rights to purchase shares at
          the same price of any newly issued equity offered to a potential investor, up to such
          number of shares as would be necessary to maintain Season Smart's stake in Smart
          King. The existence of paragraph C, submitted Season Smart, cast doubt on the
          credibility of Smart King's assertion that there would not be disproportionate dilution. As
          for paragraph B, Season Smart noted that the minimum price-per-share was, as in the
          Application, based on the valuation of Smart King as at the time Season Smart agreed
          to invest in the company in November 2017 (i.e., around US$4.5 billion) and still failed
          to take into account Season Smart's subsequent injection of US$800 million into Smart
          King.

     184. As a general comment, the Emergency Arbitrator is of the view that the reformulated
          options set out in the Revised Request, including the redrafted "conditions" to replace
          the original undertakings, do address some of the concerns raised by Season Smart
          and also by the Emergency Arbitrator at the Hearing. The Revised Request presents
          options that are clearer and more workable than the Emergency Relief requested in the
          Application, and which should result in less prejudice to Season Smart. For example,
          the Revised Request addresses Season Smart's 'cart before the horse" argument and
          its complaint that there was no actual financing proposal to assess, by focusing the
          relief on potential Proposals that have to meet certain conditions before they can be
          considered by the Board. The Revised Request also enhances Season Smart's
          preemptive rights to purchase shares at the same price offered to a potential investor
          and up to the number of shares necessary to maintain its stake in Smart King. These
          modifications go some way to addressing Season Smart's concerns about
          unreasonable dilution and should also provide an effective means for Season Smart to
          exercise its preemptive rights and block the entry of any unwanted new shareholder
          into Smart King. In that regard, the Emergency Arbitrator does not agree with Season
          Smart that the preemptive rights in paragraph C somehow call into question Smart
          King's assurances that there would not be disproportionate dilution. Rather, the
          preemptive rights provide protection to Season Smart additional to that given by the
          assurance on equal dilution among the shareholders given in paragraph A.

     185. Furthermore, the reduction of the fundraising cap in the Revised Request means that
          the total amount of external funding would be limited to US$500 million, in other words
          the equivalent of only the first two Accelerated Payments envisaged in the A&C (the 31
          July 2018 and 31 October 2018 payments) rather than the original US$700 million,
          which was the equivalent of all three Accelerated Payments, including the payment due
          on 31 January 2019, as contemplated under the original request for Emergency Relief.
          The revised and reduced cap more closely reflects the amount of funds that the Parties
          envisaged would be needed urgently by Smart King during 2018 and should allow the
          company to be adequately funded until such time as the Tribunal is constituted in this
          arbitration.

     186. What the Revised Request does not appear to address is Season Smart's concern that
          the minimum price per share that a potential investor must pay should be based on a
          valuation of Smart King that takes into account the US$800 million that Season Smart
          has invested into the company since it became a shareholder in November 2017. This
          concern would need to be taken into account and addressed in any Emergency Relief
          ordered by the Emergency Arbitrator.




                                                    41
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 55
                                                              44 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:55
                                                                                #:229




     187. As long as that concern is dealt with, the Emergency Arbitrator is satisfied that, having
          considered the potential harm that would be caused to Smart King by not ordering the
          Emergency Relief against the potential harm that would be caused to Season Smart if
          the Emergency Relief were ordered, the balance of convenience in the present
          Application falls in favour of Smart King rather than Season Smart. In other words, if
          Season Smart prevails on the merits, meaning that this Award was wrongly decided
          and the Emergency Relief wrongly granted, the risk of any harm thereby caused to
          Smart Season by that wrong decision is substantially outweighed by the risks of
          immediate harm to Smart King if the Emergency Relief requested is not granted,
          including the risk of imminent insolvency.

     188. With respect to the three options proposed by Smart King in the Revised Request, in
          the Emergency Arbitrator's opinion Option 2 is the most appropriate one. This is
          because Option 2 is expressed in a non-mandatory manner, in that it provides that the
          entering into of a Proposal that meets the required conditions will not be deemed to be
          a Reserved Matter, to the extent it otherwise would. By contrast, Option 1 enjoins
          Season Smart from exercising its consent rights and Option 3 requires Season Smart
          to positively approve a Proposal that meets the required conditions. These two options
          are thus arguably more mandatory in nature than Option 2 (even if Option 1 uses the
          word "enjoin"). The Emergency Arbitrator does not consider this to be merely a
          question of semantics. For example, the wording of Option 2 should address some of
          Season Smart's concerns, in particular that consent or approval, once given, cannot be
          "un-given", which would potentially be an issue if the wording of Option 1 or Option 3
          were adopted. Furthermore, in the Emergency Arbitrator's view the suspended
          "Purported Consent Rights" will be more easily restored under Option 2 than under the
          other two options if Season Smart prevails on the merits.

     189. For all of the above reasons, the Emergency Arbitrator is therefore minded to grant the
          Emergency Relief in the form of the draft of Option 2 in the Revised Request, with a
          minor modification to address the need to take into account Season Smart's further
          injection into Smart King of US$800 million in Subscription Payments since Season
          Smart joined the company as a shareholder in November 2017. That minor
          modification will be written into the order set out in the Operative Part below.

     VIII. SUMMARY OF EMERGENCY ARBITRATOR'S FINDINGS
     190. The Emergency Arbitrator's key findings in relation to Smart King's application for
          Emergency Relief can be summarised as follows:

          a.    The Emergency Arbitrator has jurisdiction over Smart King's Application for
                Emergency Relief;

          b.    Smart King has established a prima facie case that it has a reasonable possibility
                of succeeding on the merits in the present arbitration;

          c.    Smart King needs the Emergency Relief on an urgent basis that cannot await the
                constitution of the arbitral tribunal in these arbitration proceedings;

          d.    Harm not adequately reparable by an award of damages is likely to result if the
                Emergency Relief is not ordered, and such harm substantially outweighs the
                harm that is likely to result to Season Smart if the Emergency Relief is granted;

          e.    the Emergency Relief is necessary to maintain the status quo pending the
                determination of the Parties' disputes and is necessary to prevent any harm or
                prejudice to the arbitral process;


                                                   42
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 56
                                                              45 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:56
                                                                                #:230




                 the Emergency Relief as requested under Option 2 of the Revised Request dated
                 20 October 2018 shall therefore be ordered, with a minor modification to reflect
                 Season Smart's reasonable concerns about the valuation of its shares in Smart
                 King.

      IX.    COSTS
      191. The Parties submitted their respective costs submissions on 23 October 2018.

      192. The relevant paragraph 15 of the Emergency Arbitration Procedures provides:

                 Any Emergency Decision shall fix the costs of the Emergency Relief
                 proceedings and decide which of the parties shall bear them or in what
                 proportion they shall be borne by the parties, subject always to the power of
                 the arbitral tribunal to determine finally the apportionment of such costs in
                 accordance with Article 33 of the Rules. The costs of the Emergency Relief
                 proceedings include HKIAC's administrative expenses, the Emergency
                 Arbitrator's fees and expenses and the reasonable and other legal costs
                 incurred by the parties for the Emergency Relief proceedings.

      193. In addition, under Section 74 of the Hong Kong Arbitration Ordinance Cap. 609
           (Ordinance), the Tribunal has a broad discretion in respect to the assessment and
           apportionment of the costs of these proceedings, including the fees and expenses of
           the Tribunal. What is recoverable under the Ordinance would be what is reasonable
           having regard to all the circumstances. That is the overarching principle enunciated by
           Section 74(7) of the Ordinance.

      194. The costs of this Application therefore include:

            a.   the costs for legal representation and expenses claimed by the Parties, to the
                 extent the Emergency Arbitrator determines that the amount of such costs is
                 reasonable (Legal and Related Costs);

            b.   the fees and expenses of the Emergency Arbitrator (Emergency Arbitrator's
                 Fees and Expenses); and

            c.   the administrative fees payable to the HKIAC (HKIAC Fees).

      195, Under Section 74(6) of the Ordinance, the Emergency Arbitrator is not obliged to follow
           the scales and practices adopted by the Hong Kong courts. Nevertheless, arbitral
           tribunals in Hong Kong will usually follow the Hong Kong court practice, which is also
           common in international arbitration proceedings, of applying the principle of "costs
           follow the event". This principle is reinforced in the present case by the provisions of
           Section 16.8 of the SHA, which provides that:

                     If any action at law or in equity is necessary to enforce or interpret the
                     terms of this Agreement, the prevailing Party shall be entitled to
                     reasonable attorneys' fees, costs and necessary disbursements in
                     addition to any other relief to which such Party may be entitled.

      196. That means that the losing party will normally pay the winning party its "reasonable"
           costs, including its Legal and Related Costs and the Emergency Arbitrator's Fees and
           Expenses, unless the Emergency Arbitrator considers there is any reason why this
           should not be the case (for example, if the unsuccessful party has incurred
           unnecessary costs and expenses by virtue of the successful party's conduct during the


                                                       43
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 57
                                                              46 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:57
                                                                                #:231




           proceedings). A successful party may also be denied recovery of some of its costs if it
           has failed on any discrete issues.

      197. Applying the above principles, the starting point is that Smart King was largely
           successful in this Application for Emergency Relief. Accordingly, subject to any findings
           as to unreasonable conduct of the proceedings by Smart King or a reduction in
           recovery of costs due to Smart King's failure on a number of discrete issues, Season
           Smart should in principle reimburse Smart King for all of its reasonable costs incurred
           in relation to these proceedings.

      198. In the event that Smart King succeeded wholly or partly in its Application, Season
            Smart submitted that the following factors should be taken into account in awarding any
            costs to Smart King:

           a.    the extent to which the order for Emergency Relief granted differed in any way
                 from the draft order set out in paragraph 170(a) of the Application or in the
                 Revised Request dated 19 October 2018, since any amendment would mean that
                 Smart King had not "succeeded", or not succeeded completely, and any costs to
                 be awarded should reflect that.

           b.    Smart King should bear a portion of the costs of these proceedings and on an
                 indemnity basis in any event, given that unnecessary costs were incurred with
                 respect to Smart King's New Application for release of security, which was
                 dismissed by the Emergency Arbitrator on 22 October 2018 with costs reserved.

           c.    Smart King should bear a portion of the costs related to its late amendment of the
                 Emergency Relief it sought.

      199. The Emergency Arbitrator's task is to determine whether the amount of Legal Fees and
           Expenses claimed by Smart King were reasonable for this kind of urgent application for
           Emergency Relief, taking into account the various factors referred to by Season Smart
            above. Smart King has claimed the following amounts for Legal and Related Costs:
           HK$7,134,740 for legal fees, HK$115,397.49 for disbursements and HK$23,883.53 for
           Hearing costs, for a total of HK$7,274,021.02.

      200. Having considered all relevant factors, including the fact that the physical hearing of 18
           October 2018 was, as pointed out by Smart King, held solely at Season Smart's
           insistence, the Emergency Arbitrator considers that the Legal and Related Costs
           claimed by Smart King were reasonable, particularly when compared with the Legal
           and Related Costs claimed by Season Smart, which were approximately double those
           claimed by Smart King. Nevertheless, Season Smart is correct that certain additional
           costs have been incurred (by all Parties) as a result of Smart King's ate New
           Application for release of security and late amendment of the Emergency Relief it
           sought. The Emergency Arbitrator will therefore apply a 25% reduction to the Legal and
           Related Costs claimed by Smart King and order Season Smart to pay the amount of
           HK$5,455,515.76 towards those costs. Adopting the costs follow the event principle,
           Season Smart shall bear all its own Legal and Related Costs in relation to the
           Application.

      201. The Second Respondent Mr Jia has also claimed Legal and Related Costs of
           US$77,755.90, which it submitted should be reimbursed by Season Smart if Smart
           King prevailed, or substantially prevailed, in its Application. In response, Season Smart
           argued that it should in no circumstances be liable to pay any of Mr Jia's costs since,




                                                    44
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 58
                                                              47 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:58
                                                                                #:232




            as the Emergency Arbitrator had pointed out, Mr Jia was not really an active party to
            the Application, there being no Emergency Relief sought by or against him.82 In that
            sense, submitted Season Smart, Mr Jia's participation in the Application was entirely
            gratuitous.

      202. The Emergency Arbitrator is of the view, for the reasons articulated by Season Smart
           and set out above, that it would not be appropriate to make a costs order in favour of
           Mr Jia for his costs in relation to the Application, and Mr Jia shall therefore bear all his
           own Legal and Related Costs.

      203. The Emergency Arbitrator's Fees and Expenses consist only of his fees of HK$390,000
           (65 hours at his hourly rate of HK$6,000). This amount is covered by the total deposits
           already paid by Smart King for the Emergency Arbitrator's Fees and Expenses of
           HK$405,000. The Emergency Arbitrator will forgo any claim for expenses. Applying the
           costs follow the event principle, the Emergency Arbitrator determines that Season
           Smart will be ordered to reimburse Smart King for the entirety of the Emergency
           Arbitrator's Fees and Expenses in the amount of HK$390,000.

      204. The HKIAC Fees consist of a Registration Fee of HK$8,000 and the Emergency
           Arbitrator HKIAC Administration Fee of HK$45,000, both of which have been paid by
           Smart King. Again, applying the costs follow the event principle, Season Smart will be
           ordered to reimburse Smart King the sum of HK$53,000 in relation to HKIAC Fees.

      205. Finally, Smart King has claimed interest in respect of its claim for costs. The
           Emergency Arbitrator notes that, under Sections 80(1) and (3) of the Ordinance, in the
           absence of an order or award by the tribunal to the contrary, the winning party is
           entitled to recover post-award interest at the judgement debt rate. In principle, interest
           can be awarded in respect of costs awards. Nevertheless, in the particular
           circumstances of these Emergency Relief proceedings, and in particular given the fact
           that this arbitration is likely to proceed promptly to the merits stage, with the Tribunal to
           be appointed to have final say over the apportionment of the Parties' costs throughout
           this arbitration matter, the Emergency Arbitrator decides in his discretion to make no
           award for interest in respect of the costs that he has awarded in Smart King's favour:

      X.     OPERATIVE PART
      206. The Emergency Arbitrator therefore AWARDS, ORDERS, AND DIRECTS as follows:

            a.    The Emergency Arbitrator has jurisdiction over Smart King's Application for
                  Emergency Relief in these proceedings.

            b.    Until a Final Award is rendered by the Tribunal to be constituted pursuant to the
                  Notice of Arbitration filed with the Claimant's Application for Emergency Relief, or
                  such earlier time as determined by the Tribunal, the entering into of a proposal
                  (the Proposal) which meets the conditions set out below will be deemed not to
                  be a Reserved Matter for the purposes of Section 8 and Schedule II of the SHA
                  and Sections 33.1 and 49.2 and Schedule I of the Smart King Articles of
                  Association (the Purported Consent Rights), to the extent it otherwise would.
                  The conditions are as follows:

                           i. The Proposal has been approved by a majority of Smart King's board
                               of directors;



      82     T101/15-23.

                                                      45
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 59
                                                              48 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:59
                                                                                #:233




                     iii. The total value of alternative debt or equity financing entered into by
                          Smart King which would, but for this Order, otherwise be subject to the
                          Purported Consent Rights (if those rights remain on foot, a matter on
                          which this Order does not take a view) is capped at US$500 million;

                     iii. If the Proposal involves issuing new equity securities:

                             1. The Proposal will not have the effect of diluting Season Smart's
                                shareholding disproportionately to other classes of
                                shareholders;

                             2. The Proposal will be based on a price-per-share that is no less
                                than the current value of Season Smart's shares, taking into
                                account the price-per-share that Season Smart agreed to
                                invest at in November 2017 as well as the US$800 million in
                                Subscription Payments that Season Smart has made since that
                                date (the Minimum PPS). If the potential investor is unwilling
                                to pay the Minimum PPS, then the Proposal may allow for any
                                existing shareholder to sell its shares to the potential investor at
                                such price as is necessary to ensure that the overall Proposal
                                for the new equity raise is based on the Minimum PPS;

                             3. The Proposal will include preemptive rights in favour of Season
                                Smart, meaning specifically that, under the Proposal, Season
                                Smart shall have the right to purchase shares at the same price
                                of the newly issued equity as offered to the potential investor,
                                up to such number of shares as would be necessary to
                                maintain its stake in Smart King.

          c.   Season Smart shall pay to Smart King HK$5,455,515.76 in respect of Smart
               King's Legal and Related Costs.

          d.   Season Smart shall pay to Smart King HK$390,000.00 in respect of the
               Emergency Arbitrator's Fees and Expenses.

          e.   Season Smart shall pay to Smart King HK$53,000.00 in respect of HKIAC Fees.

          f.   All other claims and requests are dismissed.



                             (Signature page to follow)




                                                  46
Case
 Case2:18-cv-10255-SJO-MRW
       2:18-cv-09499-SJO-MRW Document
                              Document5-5
                                        1 Filed
                                          Filed 11/08/18
                                                12/10/18 Page
                                                         Page 60
                                                              49 of
                                                                 of 87
                                                                    49 Page
                                                                       Page ID
                                                                             ID #:60
                                                                                #:234




      Place of the emergency arbitrator proceedings: Hong Kong MR

      Date: 25 October 2018




      Mr Peter Thorp
      Emergency Arbitrator




                                               47
